DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is in response to an amendment/response filed 4/6/2021.
No claims have been cancelled.
No claims have been added. 
Claims(s) 1-30 is/are currently pending.

Drawings
The drawings were received on 4/6/2021.  These drawings are accepted.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim(s) 1, 2, 16, 26 and 30 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1, 8, 9, 21, 28, 29 of U.S. Patent No. 9,591,492 in view of Kim et al. US 20210360610.

As to claim 1:
U.S. Patent No. 9,591,492 discloses:
A method for wireless communication at a user equipment (UE), comprising: 
determining that a condition is met for a change in a priority level of channel state information reporting associated with communications between the UE and a ...; 
changing the priority level of the channel state information reporting from a first priority level to a second priority level based at least in part on determining that the condition is met; and 
transmitting, to the..., a channel state information report based at least in part on the channel state information reporting having the second priority level.
(“A method performed by a user equipment (UE) configured for at least one of enhanced inter-cell interference coordination (eICIC) or coordinated multipoint (CoMP) transmission in a wireless network, the method comprising: determining a channel state information (CSI) reporting configuration for at least a first CSI report set and a second CSI report set associated with a first component carrier (CC) utilized with the eICIC or the CoMP transmission; detecting a report collision between CSI reports within the first CSI report set, wherein the detecting the report collision within the first CSI report set includes detecting that a first CSI report in the first CSI report set collides with a second CSI report in the first CSI report set, wherein each of the first CSI report set and the second CSI report set includes a plurality of CSI report types for the first CC; performing report type prioritization of the first CSI report set based at least in part on CSI report types of the colliding first CSI report in the first CSI report set and second CSI report in the first CSI report set to generate a prioritized first CSI report set; determining that there is a set collision between CSI report sets within the first CC, wherein the determining that there is a set collision within the first CC includes determining that a first prioritized CSI report in the prioritized first CSI report set collides with a first CSI report in the second CSI report set; and performing set prioritization of the prioritized first CSI report set and the second CSI report set.”; claim 1)
(“The method of claim 1, wherein a tie breaker for the set prioritization, when the first prioritized CSI report in the prioritized first CSI report set and the first CSI report in the second CSI report set have a same set prioritization level, dynamically changes for different subframes such that one of the first prioritized CSI report set and the second CSI report set are favored in the different subframes.”; claim 8)
(“The method of claim 1, wherein a first prioritized CSI report of a highest priority CSI report set after set prioritization is transmitted in a subframe and any prioritized CSI reports of any lower priority CSI report sets are dropped.”; claim 9)

U.S. Patent No. 9,591,492 as described above does not explicitly teach:
base station

However, Kim et al. further teaches a base station capability which includes:
base station
(“When the CSI is triggered by the URLLC UL grant, the eMBB SR may be multiplexed with the CSI. Since the UL control channel corresponding to the eMBB SR occurs periodically, the serving base station knows that the eMBB SR exists when transmitting the UL grant.”; Kim et al.; 0488)
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the base station capability of Kim et al. into U.S. Patent No. 9,591,492. By modifying the processing of U.S. Patent No. 9,591,492 to include the base station capability as taught by the processing of Kim et al., the benefits of improved reliability (Kim et al.; 0027) are achieved.

As to claim 2:
U.S. Patent No. 9,591,492 as described above does not explicitly teach:
A method, wherein the second priority level is higher than the first priority level.

However, Kim et al. further teaches a priority capability which includes:
A method, wherein the second priority level is higher than the first priority level.
(“When the CSI is triggered, the priority of the CSI may vary according to the type of the UL grant that triggered the CSI. If the CSI is triggered by the URLLC UL grant, since the priority of the URLLC service is higher than the priority of the eMBB service, the terminal may transmit CSI on the UL data channel indicated by the URLLC UL grant. Meanwhile, if the CSI is triggered by the eMBB UL grant, since the priority of the CSI is lower than the priority of the SR, the terminal may transmit the eMBB SR in the UL control channel without transmitting the CSI. Alternatively, since the SR has an opportunity to transmit periodically, the terminal may not transmit the SR at the corresponding time. In this case, the terminal may transmit the CSI triggered by the eMBB UL grant based only on the UL grant.”; Kim et al.; 0486)
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the priority capability of Kim et al. into U.S. Patent No. 9,591,492. By modifying the processing of U.S. Patent No. 9,591,492 to include the priority capability as taught by the processing of Kim et al., the benefits of improved reliability (Kim et al.; 0027) are achieved.

As to claim 16:
U.S. Patent No. 9,591,492 discloses:
A method for wireless communication at a ..., comprising:  
determining that a condition is met for a change in a priority level of channel state information reporting associated with communications between the ... and a user equipment (UE);
 changing the priority level of the channel state information reporting from a first priority level to a second priority level based at least in part on determining that the condition is met; and  
receiving, from the UE, a channel state information report based at least in part on the channel state information reporting having the second priority level.
(“A method performed by a user equipment (UE) configured for at least one of enhanced inter-cell interference coordination (eICIC) or coordinated multipoint (CoMP) transmission in a wireless network, the method comprising: determining a channel state information (CSI) reporting configuration for at least a first CSI report set and a second CSI report set associated with a first component carrier (CC) utilized with the eICIC or the CoMP transmission; detecting a report collision between CSI reports within the first CSI report set, wherein the detecting the report collision within the first CSI report set includes detecting that a first CSI report in the first CSI report set collides with a second CSI report in the first CSI report set, wherein each of the first CSI report set and the second CSI report set includes a plurality of CSI report types for the first CC; performing report type prioritization of the first CSI report set based at least in part on CSI report types of the colliding first CSI report in the first CSI report set and second CSI report in the first CSI report set to generate a prioritized first CSI report set; determining that there is a set collision between CSI report sets within the first CC, wherein the determining that there is a set collision within the first CC includes determining that a first prioritized CSI report in the prioritized first CSI report set collides with a first CSI report in the second CSI report set; and performing set prioritization of the prioritized first CSI report set and the second CSI report set.”; claim 1)
(“The method of claim 1, wherein a tie breaker for the set prioritization, when the first prioritized CSI report in the prioritized first CSI report set and the first CSI report in the second CSI report set have a same set prioritization level, dynamically changes for different subframes such that one of the first prioritized CSI report set and the second CSI report set are favored in the different subframes.”; claim 8)
(“The method of claim 1, wherein a first prioritized CSI report of a highest priority CSI report set after set prioritization is transmitted in a subframe and any prioritized CSI reports of any lower priority CSI report sets are dropped.”; claim 9)

U.S. Patent No. 9,591,492 as described above does not explicitly teach:
base station

However, Kim et al. further teaches a base station capability which includes:
base station
(“When the CSI is triggered by the URLLC UL grant, the eMBB SR may be multiplexed with the CSI. Since the UL control channel corresponding to the eMBB SR occurs periodically, the serving base station knows that the eMBB SR exists when transmitting the UL grant.”; Kim et al.; 0488)
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the base station capability of Kim et al. into U.S. Patent No. 9,591,492. By modifying the processing of U.S. Patent No. 9,591,492 to include the base station capability as taught by the processing of Kim et al., the benefits of improved reliability (Kim et al.; 0027) are achieved.

As to claim 26:
U.S. Patent No. 9,591,492 discloses:
An apparatus for wireless communication at a user equipment (UE), 2 comprising: 3 at least one processor; 4 memory coupled to the at least one processor; and 5 instructions stored in the memory and executable by the at least one processor 6 to cause the apparatus to: 7 
determine that a condition is met for a change in a priority level of 8 channel state information reporting associated with communications between the UE 9 and a ...; 10 
change the priority level of the channel state information reporting 11 from a first priority level to a second priority level based at least in part on 12 determining that the condition is met; and 13 
transmit, to the ..., a channel state information report based at 14 least in part on the channel state information reporting having the second priority 15 level.
(“An user equipment (UE) apparatus configured for at least one of enhanced inter-cell interference coordination (eICIC) or coordinated multipoint (CoMP) transmission in a wireless network, the apparatus comprising: means for determining a channel state information (CSI) reporting configuration for at least a first CSI report set and a second CSI report set associated with a first component carrier (CC) utilized with the eICIC or the CoMP transmission; means for detecting a report collision between CSI reports within the first CSI report set, wherein the detecting the report collision within the first CSI report set includes detecting that a first CSI report in the first CSI report set collides with a second CSI report in the first CSI report set, wherein each of the first CSI report set and the second CSI report set includes a plurality of CSI report types for the first CC; means for performing report type prioritization of the first CSI report set based at least in part on CSI report types of the colliding first CSI report in the first CSI report set and second CSI report in the first CSI report set to generate a prioritized first CSI report set; means for determining that there is a set collision between CSI report sets within the first CC, wherein the determining that there is a set collision within the first CC includes determining that a first prioritized CSI report in the prioritized first CSI report set collides with a first CSI report in the second CSI report set; and means for performing set prioritization of the prioritized first CSI report set and the second CSI report set.”; claim 21)
(“The apparatus of claim 21, wherein a tie breaker for the set prioritization, when the first prioritized CSI report in the prioritized first CSI report set and the first CSI report in the second CSI report set have a same set prioritization level, dynamically changes for different subframes such that one of the first CSI report set and the second CSI report set are favored in the different subframes.”; claim 28)
(“The apparatus of claim 21, wherein a first prioritized CSI report of a highest priority CSI report set after set prioritization is transmitted in a subframe and any prioritized CSI reports of any lower priority CSI report sets are dropped.”; claim 29)

U.S. Patent No. 9,591,492 as described above does not explicitly teach:
base station

However, Kim et al. further teaches a base station capability which includes:
base station
(“When the CSI is triggered by the URLLC UL grant, the eMBB SR may be multiplexed with the CSI. Since the UL control channel corresponding to the eMBB SR occurs periodically, the serving base station knows that the eMBB SR exists when transmitting the UL grant.”; Kim et al.; 0488)
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the base station capability of Kim et al. into U.S. Patent No. 9,591,492. By modifying the processing of U.S. Patent No. 9,591,492 to include the base station capability as taught by the processing of Kim et al., the benefits of improved reliability (Kim et al.; 0027) are achieved.

As to claim 30:
U.S. Patent No. 9,591,492 discloses:
An apparatus for wireless communication at a ..., comprising: 2 at least one processor; 3 memory coupled to the at least one processor; and 4 instructions stored in the memory and executable by the at least one processor 5 to cause the apparatus to: 6 
determine that a condition is met for a change in a priority level of 7 channel state information reporting associated with communications between the ... and a user equipment (UE); 9 
 change the priority level of the channel state information reporting 10 from a first priority level to a second priority level based at least in part on 11 determining that the condition is met; and 12
receive, from the UE, a channel state information report based at least in part on the channel 13 state information reporting having the second priority level.
(“An user equipment (UE) apparatus configured for at least one of enhanced inter-cell interference coordination (eICIC) or coordinated multipoint (CoMP) transmission in a wireless network, the apparatus comprising: means for determining a channel state information (CSI) reporting configuration for at least a first CSI report set and a second CSI report set associated with a first component carrier (CC) utilized with the eICIC or the CoMP transmission; means for detecting a report collision between CSI reports within the first CSI report set, wherein the detecting the report collision within the first CSI report set includes detecting that a first CSI report in the first CSI report set collides with a second CSI report in the first CSI report set, wherein each of the first CSI report set and the second CSI report set includes a plurality of CSI report types for the first CC; means for performing report type prioritization of the first CSI report set based at least in part on CSI report types of the colliding first CSI report in the first CSI report set and second CSI report in the first CSI report set to generate a prioritized first CSI report set; means for determining that there is a set collision between CSI report sets within the first CC, wherein the determining that there is a set collision within the first CC includes determining that a first prioritized CSI report in the prioritized first CSI report set collides with a first CSI report in the second CSI report set; and means for performing set prioritization of the prioritized first CSI report set and the second CSI report set.”; claim 21)
(“The apparatus of claim 21, wherein a tie breaker for the set prioritization, when the first prioritized CSI report in the prioritized first CSI report set and the first CSI report in the second CSI report set have a same set prioritization level, dynamically changes for different subframes such that one of the first CSI report set and the second CSI report set are favored in the different subframes.”; claim 28)
(“The apparatus of claim 21, wherein a first prioritized CSI report of a highest priority CSI report set after set prioritization is transmitted in a subframe and any prioritized CSI reports of any lower priority CSI report sets are dropped.”; claim 29)

U.S. Patent No. 9,591,492 as described above does not explicitly teach:
base station

However, Kim et al. further teaches a base station capability which includes:
base station
(“When the CSI is triggered by the URLLC UL grant, the eMBB SR may be multiplexed with the CSI. Since the UL control channel corresponding to the eMBB SR occurs periodically, the serving base station knows that the eMBB SR exists when transmitting the UL grant.”; Kim et al.; 0488)
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the base station capability of Kim et al. into U.S. Patent No. 9,591,492. By modifying the processing of U.S. Patent No. 9,591,492 to include the base station capability as taught by the processing of Kim et al., the benefits of improved reliability (Kim et al.; 0027) are achieved.

Claim 1, 6, 7, 16, 19, 26, 29 and 30 rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1, 8, 9, 21, 28, 29 of U.S. Patent No. 9,591,492 in view of Xia WO 2014047909 (citations are from English language translation).

As to claim 1:
U.S. Patent No. 9,591,492 discloses:
A method for wireless communication at a user equipment (UE), comprising: 
determining that a condition is met for a change in a priority level of channel state information reporting associated with communications between the UE and a ...; 
changing the priority level of the channel state information reporting from a first priority level to a second priority level based at least in part on determining that the condition is met; and 
transmitting, to the..., a channel state information report based at least in part on the channel state information reporting having the second priority level.
(“A method performed by a user equipment (UE) configured for at least one of enhanced inter-cell interference coordination (eICIC) or coordinated multipoint (CoMP) transmission in a wireless network, the method comprising: determining a channel state information (CSI) reporting configuration for at least a first CSI report set and a second CSI report set associated with a first component carrier (CC) utilized with the eICIC or the CoMP transmission; detecting a report collision between CSI reports within the first CSI report set, wherein the detecting the report collision within the first CSI report set includes detecting that a first CSI report in the first CSI report set collides with a second CSI report in the first CSI report set, wherein each of the first CSI report set and the second CSI report set includes a plurality of CSI report types for the first CC; performing report type prioritization of the first CSI report set based at least in part on CSI report types of the colliding first CSI report in the first CSI report set and second CSI report in the first CSI report set to generate a prioritized first CSI report set; determining that there is a set collision between CSI report sets within the first CC, wherein the determining that there is a set collision within the first CC includes determining that a first prioritized CSI report in the prioritized first CSI report set collides with a first CSI report in the second CSI report set; and performing set prioritization of the prioritized first CSI report set and the second CSI report set.”; claim 1)
(“The method of claim 1, wherein a tie breaker for the set prioritization, when the first prioritized CSI report in the prioritized first CSI report set and the first CSI report in the second CSI report set have a same set prioritization level, dynamically changes for different subframes such that one of the first prioritized CSI report set and the second CSI report set are favored in the different subframes.”; claim 8)
(“The method of claim 1, wherein a first prioritized CSI report of a highest priority CSI report set after set prioritization is transmitted in a subframe and any prioritized CSI reports of any lower priority CSI report sets are dropped.”; claim 9)

U.S. Patent No. 9,591,492 as described above does not explicitly teach:
base station

However, Xia further teaches a base station capability which includes:
base station
(“The feedback of the lowest priority CSI or the lowest priority CSI in the CSI is discarded according to the priority of each CSI until the sum of the CSIs that are not abandoned is less than or equal to the CSI threshold or the RI that is not abandoned. The sum is less than or equal to the RI threshold; the RI in the non-abandoned CSI or CSI is fed back to the base station.”; p.2, middle of page)
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the base station capability of Xia into U.S. Patent No. 9,591,492. By modifying the processing of U.S. Patent No. 9,591,492 to include the base station capability as taught by the processing of Xia, the benefits of with reduced workload (Xia; p.11, middle/bottom of page) are achieved.

As to claim 6:
U.S. Patent No. 9,591,492 as described above does not explicitly teach:
wherein determining that the condition is met comprises: 
transmitting a prior channel state information report in accordance with the channel state information reporting; and 
determining that an amount of time since transmitting the prior channel state information report satisfies a threshold, wherein changing the priority level is based at least in part on determining that the amount of time since transmitting the prior channel state information report satisfies the threshold.

However, Xia further teaches a last two times capability which includes:
wherein determining that the condition is met comprises: 
transmitting a prior channel state information report in accordance with the channel state information reporting; and 
determining that an amount of time since transmitting the prior channel state information report satisfies a threshold, wherein changing the priority level is based at least in part on determining that the amount of time since transmitting the prior channel state information report satisfies the threshold.
(“The UE according to any one of claims 20 to 23, wherein the determining subunit is specifically configured to: prioritize CSI fed back in the latest CSI aperiodic feedback and/or the last two times The priority of the CSI whose RI of the CSI in the aperiodic reporting does not change is determined as the first priority, and the priority of the other CSI is determined as the second priority. --> Level, the first priority is lower than the second priority.”; Xia; p.19, middle of page)
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the last two times capability of Xia into U.S. Patent No. 9,591,492. By modifying the processing of U.S. Patent No. 9,591,492 to include the last two times capability as taught by the processing of Xia, the benefits of with reduced workload (Xia; p.11, middle/bottom of page) are achieved.

As to claim 7:
U.S. Patent No. 9,591,492 as described above does not explicitly teach:
wherein the threshold comprises:  a threshold amount of time,...,...

However, Xia further teaches a last two times capability which includes:
wherein the threshold comprises:  a threshold amount of time,...,...
 (“The UE according to any one of claims 20 to 23, wherein the determining subunit is specifically configured to: prioritize CSI fed back in the latest CSI aperiodic feedback and/or the last two times The priority of the CSI whose RI of the CSI in the aperiodic reporting does not change is determined as the first priority, and the priority of the other CSI is determined as the second priority. --> Level, the first priority is lower than the second priority.”; Xia; p.19, middle of page)
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the last two times capability of Xia into U.S. Patent No. 9,591,492. By modifying the processing of U.S. Patent No. 9,591,492 to include the last two times capability as taught by the processing of Xia, the benefits of with reduced workload (Xia; p.11, middle/bottom of page) are achieved.


As to claim 16:
U.S. Patent No. 9,591,492 discloses:
A method for wireless communication at a ..., comprising:  
determining that a condition is met for a change in a priority level of channel state information reporting associated with communications between the ... and a user equipment (UE);
 changing the priority level of the channel state information reporting from a first priority level to a second priority level based at least in part on determining that the condition is met; and  
receiving, from the UE, a channel state information report based at least in part on the channel state information reporting having the second priority level.
(“A method performed by a user equipment (UE) configured for at least one of enhanced inter-cell interference coordination (eICIC) or coordinated multipoint (CoMP) transmission in a wireless network, the method comprising: determining a channel state information (CSI) reporting configuration for at least a first CSI report set and a second CSI report set associated with a first component carrier (CC) utilized with the eICIC or the CoMP transmission; detecting a report collision between CSI reports within the first CSI report set, wherein the detecting the report collision within the first CSI report set includes detecting that a first CSI report in the first CSI report set collides with a second CSI report in the first CSI report set, wherein each of the first CSI report set and the second CSI report set includes a plurality of CSI report types for the first CC; performing report type prioritization of the first CSI report set based at least in part on CSI report types of the colliding first CSI report in the first CSI report set and second CSI report in the first CSI report set to generate a prioritized first CSI report set; determining that there is a set collision between CSI report sets within the first CC, wherein the determining that there is a set collision within the first CC includes determining that a first prioritized CSI report in the prioritized first CSI report set collides with a first CSI report in the second CSI report set; and performing set prioritization of the prioritized first CSI report set and the second CSI report set.”; claim 1)
(“The method of claim 1, wherein a tie breaker for the set prioritization, when the first prioritized CSI report in the prioritized first CSI report set and the first CSI report in the second CSI report set have a same set prioritization level, dynamically changes for different subframes such that one of the first prioritized CSI report set and the second CSI report set are favored in the different subframes.”; claim 8)
(“The method of claim 1, wherein a first prioritized CSI report of a highest priority CSI report set after set prioritization is transmitted in a subframe and any prioritized CSI reports of any lower priority CSI report sets are dropped.”; claim 9)

U.S. Patent No. 9,591,492 as described above does not explicitly teach:
base station

However, Xia further teaches a base station capability which includes:
base station
(“The feedback of the lowest priority CSI or the lowest priority CSI in the CSI is discarded according to the priority of each CSI until the sum of the CSIs that are not abandoned is less than or equal to the CSI threshold or the RI that is not abandoned. The sum is less than or equal to the RI threshold; the RI in the non-abandoned CSI or CSI is fed back to the base station.”; p.2, middle of page)
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the base station capability of Xia into U.S. Patent No. 9,591,492. By modifying the processing of U.S. Patent No. 9,591,492 to include the base station capability as taught by the processing of Xia, the benefits of with reduced workload (Xia; p.11, middle/bottom of page) are achieved.

As to claim 19:
U.S. Patent No. 9,591,492 as described above does not explicitly teach:
wherein determining that the condition is met comprises: 
transmitting a prior channel state information report in accordance with the channel state information reporting; and 
determining that an amount of time since transmitting the prior channel state information report satisfies a threshold, wherein changing the priority level is based at least in part on determining that the amount of time since transmitting the prior channel state information report satisfies the threshold.

However, Xia further teaches a last two times capability which includes:
wherein determining that the condition is met comprises: 
transmitting a prior channel state information report in accordance with the channel state information reporting; and 
determining that an amount of time since transmitting the prior channel state information report satisfies a threshold, wherein changing the priority level is based at least in part on determining that the amount of time since transmitting the prior channel state information report satisfies the threshold.
(“The UE according to any one of claims 20 to 23, wherein the determining subunit is specifically configured to: prioritize CSI fed back in the latest CSI aperiodic feedback and/or the last two times The priority of the CSI whose RI of the CSI in the aperiodic reporting does not change is determined as the first priority, and the priority of the other CSI is determined as the second priority. --> Level, the first priority is lower than the second priority.”; Xia; p.19, middle of page)
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the last two times capability of Xia into U.S. Patent No. 9,591,492. By modifying the processing of U.S. Patent No. 9,591,492 to include the last two times capability as taught by the processing of Xia, the benefits of with reduced workload (Xia; p.11, middle/bottom of page) are achieved.

As to claim 26:
U.S. Patent No. 9,591,492 discloses:
An apparatus for wireless communication at a user equipment (UE), 2 comprising: 3 at least one processor; 4 memory coupled to the at least one processor; and 5 instructions stored in the memory and executable by the at least one processor 6 to cause the apparatus to: 7 
determine that a condition is met for a change in a priority level of 8 channel state information reporting associated with communications between the UE 9 and a ...; 10 
change the priority level of the channel state information reporting 11 from a first priority level to a second priority level based at least in part on 12 determining that the condition is met; and 13 
transmit, to the ..., a channel state information report based at 14 least in part on the channel state information reporting having the second priority 15 level.
(“An user equipment (UE) apparatus configured for at least one of enhanced inter-cell interference coordination (eICIC) or coordinated multipoint (CoMP) transmission in a wireless network, the apparatus comprising: means for determining a channel state information (CSI) reporting configuration for at least a first CSI report set and a second CSI report set associated with a first component carrier (CC) utilized with the eICIC or the CoMP transmission; means for detecting a report collision between CSI reports within the first CSI report set, wherein the detecting the report collision within the first CSI report set includes detecting that a first CSI report in the first CSI report set collides with a second CSI report in the first CSI report set, wherein each of the first CSI report set and the second CSI report set includes a plurality of CSI report types for the first CC; means for performing report type prioritization of the first CSI report set based at least in part on CSI report types of the colliding first CSI report in the first CSI report set and second CSI report in the first CSI report set to generate a prioritized first CSI report set; means for determining that there is a set collision between CSI report sets within the first CC, wherein the determining that there is a set collision within the first CC includes determining that a first prioritized CSI report in the prioritized first CSI report set collides with a first CSI report in the second CSI report set; and means for performing set prioritization of the prioritized first CSI report set and the second CSI report set.”; claim 21)
(“The apparatus of claim 21, wherein a tie breaker for the set prioritization, when the first prioritized CSI report in the prioritized first CSI report set and the first CSI report in the second CSI report set have a same set prioritization level, dynamically changes for different subframes such that one of the first CSI report set and the second CSI report set are favored in the different subframes.”; claim 28)
(“The apparatus of claim 21, wherein a first prioritized CSI report of a highest priority CSI report set after set prioritization is transmitted in a subframe and any prioritized CSI reports of any lower priority CSI report sets are dropped.”; claim 29)

U.S. Patent No. 9,591,492 as described above does not explicitly teach:
base station

However, Xia further teaches a base station capability which includes:
base station
(“The feedback of the lowest priority CSI or the lowest priority CSI in the CSI is discarded according to the priority of each CSI until the sum of the CSIs that are not abandoned is less than or equal to the CSI threshold or the RI that is not abandoned. The sum is less than or equal to the RI threshold; the RI in the non-abandoned CSI or CSI is fed back to the base station.”; p.2, middle of page)
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the base station capability of Xia into U.S. Patent No. 9,591,492. By modifying the processing of U.S. Patent No. 9,591,492 to include the base station capability as taught by the processing of Xia, the benefits of with reduced workload (Xia; p.11, middle/bottom of page) are achieved.

As to claim 29:
U.S. Patent No. 9,591,492 as described above does not explicitly teach:
wherein determining that the condition is met comprises: 
transmitting a prior channel state information report in accordance with the channel state information reporting; and 
determining that an amount of time since transmitting the prior channel state information report satisfies a threshold, wherein changing the priority level is based at least in part on determining that the amount of time since transmitting the prior channel state information report satisfies the threshold.

However, Xia further teaches a last two times capability which includes:
wherein determining that the condition is met comprises: 
transmitting a prior channel state information report in accordance with the channel state information reporting; and 
determining that an amount of time since transmitting the prior channel state information report satisfies a threshold, wherein changing the priority level is based at least in part on determining that the amount of time since transmitting the prior channel state information report satisfies the threshold.
(“The UE according to any one of claims 20 to 23, wherein the determining subunit is specifically configured to: prioritize CSI fed back in the latest CSI aperiodic feedback and/or the last two times The priority of the CSI whose RI of the CSI in the aperiodic reporting does not change is determined as the first priority, and the priority of the other CSI is determined as the second priority. --> Level, the first priority is lower than the second priority.”; Xia; p.19, middle of page)
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the last two times capability of Xia into U.S. Patent No. 9,591,492. By modifying the processing of U.S. Patent No. 9,591,492 to include the last two times capability as taught by the processing of Xia, the benefits of with reduced workload (Xia; p.11, middle/bottom of page) are achieved.

As to claim 30:
U.S. Patent No. 9,591,492 discloses:
An apparatus for wireless communication at a ..., comprising: 2 at least one processor; 3 memory coupled to the at least one processor; and 4 instructions stored in the memory and executable by the at least one processor 5 to cause the apparatus to: 6 
determine that a condition is met for a change in a priority level of 7 channel state information reporting associated with communications between the ... and a user equipment (UE); 9 
 change the priority level of the channel state information reporting 10 from a first priority level to a second priority level based at least in part on 11 determining that the condition is met; and 12
receive, from the UE, a channel state information report based at least in part on the channel 13 state information reporting having the second priority level.
(“An user equipment (UE) apparatus configured for at least one of enhanced inter-cell interference coordination (eICIC) or coordinated multipoint (CoMP) transmission in a wireless network, the apparatus comprising: means for determining a channel state information (CSI) reporting configuration for at least a first CSI report set and a second CSI report set associated with a first component carrier (CC) utilized with the eICIC or the CoMP transmission; means for detecting a report collision between CSI reports within the first CSI report set, wherein the detecting the report collision within the first CSI report set includes detecting that a first CSI report in the first CSI report set collides with a second CSI report in the first CSI report set, wherein each of the first CSI report set and the second CSI report set includes a plurality of CSI report types for the first CC; means for performing report type prioritization of the first CSI report set based at least in part on CSI report types of the colliding first CSI report in the first CSI report set and second CSI report in the first CSI report set to generate a prioritized first CSI report set; means for determining that there is a set collision between CSI report sets within the first CC, wherein the determining that there is a set collision within the first CC includes determining that a first prioritized CSI report in the prioritized first CSI report set collides with a first CSI report in the second CSI report set; and means for performing set prioritization of the prioritized first CSI report set and the second CSI report set.”; claim 21)
(“The apparatus of claim 21, wherein a tie breaker for the set prioritization, when the first prioritized CSI report in the prioritized first CSI report set and the first CSI report in the second CSI report set have a same set prioritization level, dynamically changes for different subframes such that one of the first CSI report set and the second CSI report set are favored in the different subframes.”; claim 28)
(“The apparatus of claim 21, wherein a first prioritized CSI report of a highest priority CSI report set after set prioritization is transmitted in a subframe and any prioritized CSI reports of any lower priority CSI report sets are dropped.”; claim 29)

U.S. Patent No. 9,591,492 as described above does not explicitly teach:
base station

However, Xia further teaches a base station capability which includes:
base station
(“The feedback of the lowest priority CSI or the lowest priority CSI in the CSI is discarded according to the priority of each CSI until the sum of the CSIs that are not abandoned is less than or equal to the CSI threshold or the RI that is not abandoned. The sum is less than or equal to the RI threshold; the RI in the non-abandoned CSI or CSI is fed back to the base station.”; p.2, middle of page)
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the base station capability of Xia into U.S. Patent No. 9,591,492. By modifying the processing of U.S. Patent No. 9,591,492 to include the base station capability as taught by the processing of Xia, the benefits of with reduced workload (Xia; p.11, middle/bottom of page) are achieved.

Claim 1, 2, 8, 9, 16, 20, 21, 26 and 30 rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1, 8, 9, 21, 28, 29 of U.S. Patent No. 9,591,492 in view of Babaei et al. US 20190215897.

As to claim 1:
U.S. Patent No. 9,591,492 discloses:
A method for wireless communication at a user equipment (UE), comprising: 
determining that a condition is met for a change in a priority level of channel state information reporting associated with communications between the UE and a ...; 
changing the priority level of the channel state information reporting from a first priority level to a second priority level based at least in part on determining that the condition is met; and 
transmitting, to the..., a channel state information report based at least in part on the channel state information reporting having the second priority level.
(“A method performed by a user equipment (UE) configured for at least one of enhanced inter-cell interference coordination (eICIC) or coordinated multipoint (CoMP) transmission in a wireless network, the method comprising: determining a channel state information (CSI) reporting configuration for at least a first CSI report set and a second CSI report set associated with a first component carrier (CC) utilized with the eICIC or the CoMP transmission; detecting a report collision between CSI reports within the first CSI report set, wherein the detecting the report collision within the first CSI report set includes detecting that a first CSI report in the first CSI report set collides with a second CSI report in the first CSI report set, wherein each of the first CSI report set and the second CSI report set includes a plurality of CSI report types for the first CC; performing report type prioritization of the first CSI report set based at least in part on CSI report types of the colliding first CSI report in the first CSI report set and second CSI report in the first CSI report set to generate a prioritized first CSI report set; determining that there is a set collision between CSI report sets within the first CC, wherein the determining that there is a set collision within the first CC includes determining that a first prioritized CSI report in the prioritized first CSI report set collides with a first CSI report in the second CSI report set; and performing set prioritization of the prioritized first CSI report set and the second CSI report set.”; claim 1)
(“The method of claim 1, wherein a tie breaker for the set prioritization, when the first prioritized CSI report in the prioritized first CSI report set and the first CSI report in the second CSI report set have a same set prioritization level, dynamically changes for different subframes such that one of the first prioritized CSI report set and the second CSI report set are favored in the different subframes.”; claim 8)
(“The method of claim 1, wherein a first prioritized CSI report of a highest priority CSI report set after set prioritization is transmitted in a subframe and any prioritized CSI reports of any lower priority CSI report sets are dropped.”; claim 9)

U.S. Patent No. 9,591,492 as described above does not explicitly teach:
base station

However, Babaei et al. further teaches a base station capability which includes:
base station
see FIG. 4
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the base station capability of Babaei et al. into U.S. Patent No. 9,591,492. By modifying the processing of U.S. Patent No. 9,591,492 to include the base station capability as taught by the processing of Babaei et al., the benefits of improved signaling (Babaei et al.; 0262) are achieved.

As to claim 2:
U.S. Patent No. 9,591,492 discloses:
A method, wherein the second priority level is higher than the first priority level.
(“A method performed by a user equipment (UE) configured for at least one of enhanced inter-cell interference coordination (eICIC) or coordinated multipoint (CoMP) transmission in a wireless network, the method comprising: determining a channel state information (CSI) reporting configuration for at least a first CSI report set and a second CSI report set associated with a first component carrier (CC) utilized with the eICIC or the CoMP transmission; detecting a report collision between CSI reports within the first CSI report set, wherein the detecting the report collision within the first CSI report set includes detecting that a first CSI report in the first CSI report set collides with a second CSI report in the first CSI report set, wherein each of the first CSI report set and the second CSI report set includes a plurality of CSI report types for the first CC; performing report type prioritization of the first CSI report set based at least in part on CSI report types of the colliding first CSI report in the first CSI report set and second CSI report in the first CSI report set to generate a prioritized first CSI report set; determining that there is a set collision between CSI report sets within the first CC, wherein the determining that there is a set collision within the first CC includes determining that a first prioritized CSI report in the prioritized first CSI report set collides with a first CSI report in the second CSI report set; and performing set prioritization of the prioritized first CSI report set and the second CSI report set.”; claim 1)

As to claim 8:
U.S. Patent No. 9,591,492  as described above does not explicitly teach:
determining that a second condition is met for a change in the priority level of the channel state information reporting; and  
changing the priority level of the channel state information reporting from the second priority level to the first priority level based at least in part on determining that the second condition is met.

However, Babaei et al. further teaches a priority level change capability which includes:
determining that a second condition is met for a change in the priority level of the channel state information reporting; and  
changing the priority level of the channel state information reporting from the second priority level to the first priority level based at least in part on determining that the second condition is met.
(“In an example, when CSI is multiplexed with UL-SCH on PUSCH, Part 2 CSI is omitted only when the UCI code rate for transmitting all of Part 2 would be greater than a threshold code ratec.sub.T, where c.sub.T=c.sub.MCS/β.sub.offset.sup.CSI-2, c.sub.MCS is the target PUSCH code rate. β.sub.offset.sup.CSI-2 is the CSI offset value. Part 2 CSI is omitted level by level beginning with the lowest priority level until the lowest priority level is reached which causes the UCI code rate to be less than or equal to c.sub.T.”; Babaei et al.; 0411)
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the base station capability of Babaei et al. into U.S. Patent No. 9,591,492. By modifying the processing of U.S. Patent No. 9,591,492 to include the base station capability as taught by the processing of Babaei et al., the benefits of improved signaling (Babaei et al.; 0262) are achieved.

As to claim 9:
U.S. Patent No. 9,591,492  as described above does not explicitly teach:
wherein determining that the second condition is met comprises: determining, based at least in part on transmitting the channel state  information report, that a quantity of channel state information reports transmitted in  accordance with the channel state information reporting satisfies a threshold quantity.

However, Babaei et al. further teaches a UCI code rate capability which includes:
wherein determining that the second condition is met comprises: determining, based at least in part on transmitting the channel state  information report, that a quantity of channel state information reports transmitted in  accordance with the channel state information reporting satisfies a threshold quantity.
 (“In an example, when CSI is multiplexed with UL-SCH on PUSCH, Part 2 CSI is omitted only when the UCI code rate for transmitting all of Part 2 would be greater than a threshold code ratec.sub.T, where c.sub.T=c.sub.MCS/β.sub.offset.sup.CSI-2, c.sub.MCS is the target PUSCH code rate. β.sub.offset.sup.CSI-2 is the CSI offset value. Part 2 CSI is omitted level by level beginning with the lowest priority level until the lowest priority level is reached which causes the UCI code rate to be less than or equal to c.sub.T.”; Babaei et al.; 0411)
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the base station capability of Babaei et al. into U.S. Patent No. 9,591,492. By modifying the processing of U.S. Patent No. 9,591,492 to include the base station capability as taught by the processing of Babaei et al., the benefits of improved signaling (Babaei et al.; 0262) are achieved.

As to claim 16:
U.S. Patent No. 9,591,492 discloses:
A method for wireless communication at a ..., comprising:  
determining that a condition is met for a change in a priority level of channel state information reporting associated with communications between the ... and a user equipment (UE);
 changing the priority level of the channel state information reporting from a first priority level to a second priority level based at least in part on determining that the condition is met; and  
receiving, from the UE, a channel state information report based at least in part on the channel state information reporting having the second priority level.
(“A method performed by a user equipment (UE) configured for at least one of enhanced inter-cell interference coordination (eICIC) or coordinated multipoint (CoMP) transmission in a wireless network, the method comprising: determining a channel state information (CSI) reporting configuration for at least a first CSI report set and a second CSI report set associated with a first component carrier (CC) utilized with the eICIC or the CoMP transmission; detecting a report collision between CSI reports within the first CSI report set, wherein the detecting the report collision within the first CSI report set includes detecting that a first CSI report in the first CSI report set collides with a second CSI report in the first CSI report set, wherein each of the first CSI report set and the second CSI report set includes a plurality of CSI report types for the first CC; performing report type prioritization of the first CSI report set based at least in part on CSI report types of the colliding first CSI report in the first CSI report set and second CSI report in the first CSI report set to generate a prioritized first CSI report set; determining that there is a set collision between CSI report sets within the first CC, wherein the determining that there is a set collision within the first CC includes determining that a first prioritized CSI report in the prioritized first CSI report set collides with a first CSI report in the second CSI report set; and performing set prioritization of the prioritized first CSI report set and the second CSI report set.”; claim 1)
(“The method of claim 1, wherein a tie breaker for the set prioritization, when the first prioritized CSI report in the prioritized first CSI report set and the first CSI report in the second CSI report set have a same set prioritization level, dynamically changes for different subframes such that one of the first prioritized CSI report set and the second CSI report set are favored in the different subframes.”; claim 8)
(“The method of claim 1, wherein a first prioritized CSI report of a highest priority CSI report set after set prioritization is transmitted in a subframe and any prioritized CSI reports of any lower priority CSI report sets are dropped.”; claim 9)

U.S. Patent No. 9,591,492 as described above does not explicitly teach:
base station

However, Babaei et al. further teaches a base station capability which includes:
base station
see FIG. 4
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the base station capability of Babaei et al. into U.S. Patent No. 9,591,492. By modifying the processing of U.S. Patent No. 9,591,492 to include the base station capability as taught by the processing of Babaei et al., the benefits of improved signaling (Babaei et al.; 0262) are achieved.

As to claim 20:
U.S. Patent No. 9,591,492  as described above does not explicitly teach:
determining that a second condition is met for a change in the priority level of the channel state information reporting; and  
changing the priority level of the channel state information reporting from the second priority level to the first priority level based at least in part on determining that the second condition is met.

However, Babaei et al. further teaches a priority level change capability which includes:
determining that a second condition is met for a change in the priority level of the channel state information reporting; and  
changing the priority level of the channel state information reporting from the second priority level to the first priority level based at least in part on determining that the second condition is met.
(“In an example, when CSI is multiplexed with UL-SCH on PUSCH, Part 2 CSI is omitted only when the UCI code rate for transmitting all of Part 2 would be greater than a threshold code ratec.sub.T, where c.sub.T=c.sub.MCS/β.sub.offset.sup.CSI-2, c.sub.MCS is the target PUSCH code rate. β.sub.offset.sup.CSI-2 is the CSI offset value. Part 2 CSI is omitted level by level beginning with the lowest priority level until the lowest priority level is reached which causes the UCI code rate to be less than or equal to c.sub.T.”; Babaei et al.; 0411)
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the base station capability of Babaei et al. into U.S. Patent No. 9,591,492. By modifying the processing of U.S. Patent No. 9,591,492 to include the base station capability as taught by the processing of Babaei et al., the benefits of improved signaling (Babaei et al.; 0262) are achieved.

As to claim 21:
U.S. Patent No. 9,591,492  as described above does not explicitly teach:
wherein determining that the second condition is met comprises: determining, based at least in part on transmitting the channel state  information report, that a quantity of channel state information reports transmitted in  accordance with the channel state information reporting satisfies a threshold quantity.

However, Babaei et al. further teaches a UCI code rate capability which includes:
wherein determining that the second condition is met comprises: determining, based at least in part on transmitting the channel state  information report, that a quantity of channel state information reports transmitted in  accordance with the channel state information reporting satisfies a threshold quantity.
 (“In an example, when CSI is multiplexed with UL-SCH on PUSCH, Part 2 CSI is omitted only when the UCI code rate for transmitting all of Part 2 would be greater than a threshold code ratec.sub.T, where c.sub.T=c.sub.MCS/β.sub.offset.sup.CSI-2, c.sub.MCS is the target PUSCH code rate. β.sub.offset.sup.CSI-2 is the CSI offset value. Part 2 CSI is omitted level by level beginning with the lowest priority level until the lowest priority level is reached which causes the UCI code rate to be less than or equal to c.sub.T.”; Babaei et al.; 0411)
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the base station capability of Babaei et al. into U.S. Patent No. 9,591,492. By modifying the processing of U.S. Patent No. 9,591,492 to include the base station capability as taught by the processing of Babaei et al., the benefits of improved signaling (Babaei et al.; 0262) are achieved.

As to claim 26:
U.S. Patent No. 9,591,492 discloses:
An apparatus for wireless communication at a user equipment (UE), 2 comprising: 3 at least one processor; 4 memory coupled to the at least one processor; and 5 instructions stored in the memory and executable by the at least one processor 6 to cause the apparatus to: 7 
determine that a condition is met for a change in a priority level of 8 channel state information reporting associated with communications between the UE 9 and a ...; 10 
change the priority level of the channel state information reporting 11 from a first priority level to a second priority level based at least in part on 12 determining that the condition is met; and 13 
transmit, to the ..., a channel state information report based at 14 least in part on the channel state information reporting having the second priority 15 level.
(“An user equipment (UE) apparatus configured for at least one of enhanced inter-cell interference coordination (eICIC) or coordinated multipoint (CoMP) transmission in a wireless network, the apparatus comprising: means for determining a channel state information (CSI) reporting configuration for at least a first CSI report set and a second CSI report set associated with a first component carrier (CC) utilized with the eICIC or the CoMP transmission; means for detecting a report collision between CSI reports within the first CSI report set, wherein the detecting the report collision within the first CSI report set includes detecting that a first CSI report in the first CSI report set collides with a second CSI report in the first CSI report set, wherein each of the first CSI report set and the second CSI report set includes a plurality of CSI report types for the first CC; means for performing report type prioritization of the first CSI report set based at least in part on CSI report types of the colliding first CSI report in the first CSI report set and second CSI report in the first CSI report set to generate a prioritized first CSI report set; means for determining that there is a set collision between CSI report sets within the first CC, wherein the determining that there is a set collision within the first CC includes determining that a first prioritized CSI report in the prioritized first CSI report set collides with a first CSI report in the second CSI report set; and means for performing set prioritization of the prioritized first CSI report set and the second CSI report set.”; claim 21)
(“The apparatus of claim 21, wherein a tie breaker for the set prioritization, when the first prioritized CSI report in the prioritized first CSI report set and the first CSI report in the second CSI report set have a same set prioritization level, dynamically changes for different subframes such that one of the first CSI report set and the second CSI report set are favored in the different subframes.”; claim 28)
(“The apparatus of claim 21, wherein a first prioritized CSI report of a highest priority CSI report set after set prioritization is transmitted in a subframe and any prioritized CSI reports of any lower priority CSI report sets are dropped.”; claim 29)

U.S. Patent No. 9,591,492 as described above does not explicitly teach:
base station

However, Babaei et al. further teaches a base station capability which includes:
base station
see FIG. 4
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the base station capability of Babaei et al. into U.S. Patent No. 9,591,492. By modifying the processing of U.S. Patent No. 9,591,492 to include the base station capability as taught by the processing of Babaei et al., the benefits of improved signaling (Babaei et al.; 0262) are achieved.

As to claim 30:
U.S. Patent No. 9,591,492 discloses:
An apparatus for wireless communication at a ..., comprising: 2 at least one processor; 3 memory coupled to the at least one processor; and 4 instructions stored in the memory and executable by the at least one processor 5 to cause the apparatus to: 6 
determine that a condition is met for a change in a priority level of 7 channel state information reporting associated with communications between the ... and a user equipment (UE); 9 
 change the priority level of the channel state information reporting 10 from a first priority level to a second priority level based at least in part on 11 determining that the condition is met; and 12
receive, from the UE, a channel state information report based at least in part on the channel 13 state information reporting having the second priority level.
(“An user equipment (UE) apparatus configured for at least one of enhanced inter-cell interference coordination (eICIC) or coordinated multipoint (CoMP) transmission in a wireless network, the apparatus comprising: means for determining a channel state information (CSI) reporting configuration for at least a first CSI report set and a second CSI report set associated with a first component carrier (CC) utilized with the eICIC or the CoMP transmission; means for detecting a report collision between CSI reports within the first CSI report set, wherein the detecting the report collision within the first CSI report set includes detecting that a first CSI report in the first CSI report set collides with a second CSI report in the first CSI report set, wherein each of the first CSI report set and the second CSI report set includes a plurality of CSI report types for the first CC; means for performing report type prioritization of the first CSI report set based at least in part on CSI report types of the colliding first CSI report in the first CSI report set and second CSI report in the first CSI report set to generate a prioritized first CSI report set; means for determining that there is a set collision between CSI report sets within the first CC, wherein the determining that there is a set collision within the first CC includes determining that a first prioritized CSI report in the prioritized first CSI report set collides with a first CSI report in the second CSI report set; and means for performing set prioritization of the prioritized first CSI report set and the second CSI report set.”; claim 21)
(“The apparatus of claim 21, wherein a tie breaker for the set prioritization, when the first prioritized CSI report in the prioritized first CSI report set and the first CSI report in the second CSI report set have a same set prioritization level, dynamically changes for different subframes such that one of the first CSI report set and the second CSI report set are favored in the different subframes.”; claim 28)
(“The apparatus of claim 21, wherein a first prioritized CSI report of a highest priority CSI report set after set prioritization is transmitted in a subframe and any prioritized CSI reports of any lower priority CSI report sets are dropped.”; claim 29)

U.S. Patent No. 9,591,492 as described above does not explicitly teach:
base station

However, Babaei et al. further teaches a base station capability which includes:
base station
see FIG. 4
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the base station capability of Babaei et al. into U.S. Patent No. 9,591,492. By modifying the processing of U.S. Patent No. 9,591,492 to include the base station capability as taught by the processing of Babaei et al., the benefits of improved signaling (Babaei et al.; 0262) are achieved.

Claim 1, 13, 16, 25, 26 and 30 rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1, 8, 9, 21, 28, 29 of U.S. Patent No. 9,591,492 in view of Ouchi et al. US 20220183079.

As to claim 1:
U.S. Patent No. 9,591,492 discloses:
A method for wireless communication at a user equipment (UE), comprising: 
determining that a condition is met for a change in a priority level of channel state information reporting associated with communications between the UE and a ...; 
changing the priority level of the channel state information reporting from a first priority level to a second priority level based at least in part on determining that the condition is met; and 
transmitting, to the..., a channel state information report based at least in part on the channel state information reporting having the second priority level.
(“A method performed by a user equipment (UE) configured for at least one of enhanced inter-cell interference coordination (eICIC) or coordinated multipoint (CoMP) transmission in a wireless network, the method comprising: determining a channel state information (CSI) reporting configuration for at least a first CSI report set and a second CSI report set associated with a first component carrier (CC) utilized with the eICIC or the CoMP transmission; detecting a report collision between CSI reports within the first CSI report set, wherein the detecting the report collision within the first CSI report set includes detecting that a first CSI report in the first CSI report set collides with a second CSI report in the first CSI report set, wherein each of the first CSI report set and the second CSI report set includes a plurality of CSI report types for the first CC; performing report type prioritization of the first CSI report set based at least in part on CSI report types of the colliding first CSI report in the first CSI report set and second CSI report in the first CSI report set to generate a prioritized first CSI report set; determining that there is a set collision between CSI report sets within the first CC, wherein the determining that there is a set collision within the first CC includes determining that a first prioritized CSI report in the prioritized first CSI report set collides with a first CSI report in the second CSI report set; and performing set prioritization of the prioritized first CSI report set and the second CSI report set.”; claim 1)
(“The method of claim 1, wherein a tie breaker for the set prioritization, when the first prioritized CSI report in the prioritized first CSI report set and the first CSI report in the second CSI report set have a same set prioritization level, dynamically changes for different subframes such that one of the first prioritized CSI report set and the second CSI report set are favored in the different subframes.”; claim 8)
(“The method of claim 1, wherein a first prioritized CSI report of a highest priority CSI report set after set prioritization is transmitted in a subframe and any prioritized CSI reports of any lower priority CSI report sets are dropped.”; claim 9)

U.S. Patent No. 9,591,492 as described above does not explicitly teach:
base station

However, Ouchi et al. further teaches a base station capability which includes:
base station
see FIG. 1
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the base station capability of Ouchi et al. into U.S. Patent No. 9,591,492. By modifying the processing of U.S. Patent No. 9,591,492 to include the base station capability as taught by the processing of Ouchi et al., the benefits of improved efficiency (Ouchi et al.; 0011) are achieved.

As to claim 13:
U.S. Patent No. 9,591,492  as described above does not explicitly teach:
receiving, from the base station, signaling comprising an indication of the condition for the UE to change the priority level of the channel state information reporting from the first priority level to the second priority level.

However, Ouchi et al. further teaches a higher layer maxCodeRate capability which includes:
receiving, from the base station, signaling comprising an indication of the condition for the UE to change the priority level of the channel state information reporting from the first priority level to the second priority level.
(“The terminal apparatus 1 may not be expected to report CSI with a payload size greater than 115 bits in a case that the PUCCH format 4 is configured. In a case that all of the CSI reports are constituted by one part for one or multiple CSI reports transmitted on the PUCCH, the terminal apparatus 1 may exclude a portion of one or multiple CSI reports. Exclusion of the CSI may be determined based on a prescribed priority rule. The CSI report may continue to exclude lower priority CSI until the CSI report code rate reaches a value equal to or lower than the threshold configured by the higher layer parameter maxCodeRate.”; Ouchi et al.; 0441)
(“A higher layer parameter is a parameter included in higher layer signaling. The higher layer signaling may be a radio resource control (RRC) signaling or a medium access control (MAC) control element (CE). Here, the higher layer signaling may be RRC layer signaling or MAC layer signaling. Further, the higher layer parameter given by the RRC layer signaling may be notified to the terminal apparatus 1 from the base station apparatus 3 and configured.”; Ouchi et al.; 0067)
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the higher layer maxCodeRate capability of Ouchi into U.S. Patent No. 9,591,492. By modifying the processing of U.S. Patent No. 9,591,492  to include the higher layer maxCodeRate capability as taught by the processing of Ouchi et al., the benefits of improved efficiency (Ouchi et al.; 0011) are achieved.

As to claim 16:
U.S. Patent No. 9,591,492 discloses:
A method for wireless communication at a ..., comprising:  
determining that a condition is met for a change in a priority level of channel state information reporting associated with communications between the ... and a user equipment (UE);
 changing the priority level of the channel state information reporting from a first priority level to a second priority level based at least in part on determining that the condition is met; and  
receiving, from the UE, a channel state information report based at least in part on the channel state information reporting having the second priority level.
(“A method performed by a user equipment (UE) configured for at least one of enhanced inter-cell interference coordination (eICIC) or coordinated multipoint (CoMP) transmission in a wireless network, the method comprising: determining a channel state information (CSI) reporting configuration for at least a first CSI report set and a second CSI report set associated with a first component carrier (CC) utilized with the eICIC or the CoMP transmission; detecting a report collision between CSI reports within the first CSI report set, wherein the detecting the report collision within the first CSI report set includes detecting that a first CSI report in the first CSI report set collides with a second CSI report in the first CSI report set, wherein each of the first CSI report set and the second CSI report set includes a plurality of CSI report types for the first CC; performing report type prioritization of the first CSI report set based at least in part on CSI report types of the colliding first CSI report in the first CSI report set and second CSI report in the first CSI report set to generate a prioritized first CSI report set; determining that there is a set collision between CSI report sets within the first CC, wherein the determining that there is a set collision within the first CC includes determining that a first prioritized CSI report in the prioritized first CSI report set collides with a first CSI report in the second CSI report set; and performing set prioritization of the prioritized first CSI report set and the second CSI report set.”; claim 1)
(“The method of claim 1, wherein a tie breaker for the set prioritization, when the first prioritized CSI report in the prioritized first CSI report set and the first CSI report in the second CSI report set have a same set prioritization level, dynamically changes for different subframes such that one of the first prioritized CSI report set and the second CSI report set are favored in the different subframes.”; claim 8)
(“The method of claim 1, wherein a first prioritized CSI report of a highest priority CSI report set after set prioritization is transmitted in a subframe and any prioritized CSI reports of any lower priority CSI report sets are dropped.”; claim 9)

U.S. Patent No. 9,591,492 as described above does not explicitly teach:
base station

However, Ouchi et al. further teaches a base station capability which includes:
base station
see FIG. 1
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the base station capability of Ouchi et al. into U.S. Patent No. 9,591,492. By modifying the processing of U.S. Patent No. 9,591,492 to include the base station capability as taught by the processing of Ouchi et al., the benefits of improved efficiency (Ouchi et al.; 0011) are achieved.

As to claim 25:
U.S. Patent No. 9,591,492 as described above does not explicitly teach:
receiving, from the base station, signaling comprising an indication of the condition for the UE to change the priority level of the channel state information reporting from the first priority level to the second priority level.

However, Ouchi et al. further teaches a higher layer maxCodeRate capability which includes:
receiving, from the base station, signaling comprising an indication of the condition for the UE to change the priority level of the channel state information reporting from the first priority level to the second priority level.
(“The terminal apparatus 1 may not be expected to report CSI with a payload size greater than 115 bits in a case that the PUCCH format 4 is configured. In a case that all of the CSI reports are constituted by one part for one or multiple CSI reports transmitted on the PUCCH, the terminal apparatus 1 may exclude a portion of one or multiple CSI reports. Exclusion of the CSI may be determined based on a prescribed priority rule. The CSI report may continue to exclude lower priority CSI until the CSI report code rate reaches a value equal to or lower than the threshold configured by the higher layer parameter maxCodeRate.”; Ouchi et al.; 0441)
(“A higher layer parameter is a parameter included in higher layer signaling. The higher layer signaling may be a radio resource control (RRC) signaling or a medium access control (MAC) control element (CE). Here, the higher layer signaling may be RRC layer signaling or MAC layer signaling. Further, the higher layer parameter given by the RRC layer signaling may be notified to the terminal apparatus 1 from the base station apparatus 3 and configured.”; Ouchi et al.; 0067)
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the higher layer maxCodeRate capability of Ouchi into U.S. Patent No. 9,591,492. By modifying the processing of U.S. Patent No. 9,591,492  to include the higher layer maxCodeRate capability as taught by the processing of Ouchi et al., the benefits of improved efficiency (Ouchi et al.; 0011) are achieved.

As to claim 26:
U.S. Patent No. 9,591,492 discloses:
An apparatus for wireless communication at a user equipment (UE), 2 comprising: 3 at least one processor; 4 memory coupled to the at least one processor; and 5 instructions stored in the memory and executable by the at least one processor 6 to cause the apparatus to: 7 
determine that a condition is met for a change in a priority level of 8 channel state information reporting associated with communications between the UE 9 and a ...; 10 
change the priority level of the channel state information reporting 11 from a first priority level to a second priority level based at least in part on 12 determining that the condition is met; and 13 
transmit, to the ..., a channel state information report based at 14 least in part on the channel state information reporting having the second priority 15 level.
(“An user equipment (UE) apparatus configured for at least one of enhanced inter-cell interference coordination (eICIC) or coordinated multipoint (CoMP) transmission in a wireless network, the apparatus comprising: means for determining a channel state information (CSI) reporting configuration for at least a first CSI report set and a second CSI report set associated with a first component carrier (CC) utilized with the eICIC or the CoMP transmission; means for detecting a report collision between CSI reports within the first CSI report set, wherein the detecting the report collision within the first CSI report set includes detecting that a first CSI report in the first CSI report set collides with a second CSI report in the first CSI report set, wherein each of the first CSI report set and the second CSI report set includes a plurality of CSI report types for the first CC; means for performing report type prioritization of the first CSI report set based at least in part on CSI report types of the colliding first CSI report in the first CSI report set and second CSI report in the first CSI report set to generate a prioritized first CSI report set; means for determining that there is a set collision between CSI report sets within the first CC, wherein the determining that there is a set collision within the first CC includes determining that a first prioritized CSI report in the prioritized first CSI report set collides with a first CSI report in the second CSI report set; and means for performing set prioritization of the prioritized first CSI report set and the second CSI report set.”; claim 21)
(“The apparatus of claim 21, wherein a tie breaker for the set prioritization, when the first prioritized CSI report in the prioritized first CSI report set and the first CSI report in the second CSI report set have a same set prioritization level, dynamically changes for different subframes such that one of the first CSI report set and the second CSI report set are favored in the different subframes.”; claim 28)
(“The apparatus of claim 21, wherein a first prioritized CSI report of a highest priority CSI report set after set prioritization is transmitted in a subframe and any prioritized CSI reports of any lower priority CSI report sets are dropped.”; claim 29)

U.S. Patent No. 9,591,492 as described above does not explicitly teach:
base station

However, Ouchi et al. further teaches a base station capability which includes:
base station
see FIG. 1
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the base station capability of Ouchi et al. into U.S. Patent No. 9,591,492. By modifying the processing of U.S. Patent No. 9,591,492 to include the base station capability as taught by the processing of Ouchi et al., the benefits of improved efficiency (Ouchi et al.; 0011) are achieved.

As to claim 30:
U.S. Patent No. 9,591,492 discloses:
An apparatus for wireless communication at a ..., comprising: 2 at least one processor; 3 memory coupled to the at least one processor; and 4 instructions stored in the memory and executable by the at least one processor 5 to cause the apparatus to: 6 
determine that a condition is met for a change in a priority level of 7 channel state information reporting associated with communications between the ... and a user equipment (UE); 9 
 change the priority level of the channel state information reporting 10 from a first priority level to a second priority level based at least in part on 11 determining that the condition is met; and 12
receive, from the UE, a channel state information report based at least in part on the channel 13 state information reporting having the second priority level.
(“An user equipment (UE) apparatus configured for at least one of enhanced inter-cell interference coordination (eICIC) or coordinated multipoint (CoMP) transmission in a wireless network, the apparatus comprising: means for determining a channel state information (CSI) reporting configuration for at least a first CSI report set and a second CSI report set associated with a first component carrier (CC) utilized with the eICIC or the CoMP transmission; means for detecting a report collision between CSI reports within the first CSI report set, wherein the detecting the report collision within the first CSI report set includes detecting that a first CSI report in the first CSI report set collides with a second CSI report in the first CSI report set, wherein each of the first CSI report set and the second CSI report set includes a plurality of CSI report types for the first CC; means for performing report type prioritization of the first CSI report set based at least in part on CSI report types of the colliding first CSI report in the first CSI report set and second CSI report in the first CSI report set to generate a prioritized first CSI report set; means for determining that there is a set collision between CSI report sets within the first CC, wherein the determining that there is a set collision within the first CC includes determining that a first prioritized CSI report in the prioritized first CSI report set collides with a first CSI report in the second CSI report set; and means for performing set prioritization of the prioritized first CSI report set and the second CSI report set.”; claim 21)
(“The apparatus of claim 21, wherein a tie breaker for the set prioritization, when the first prioritized CSI report in the prioritized first CSI report set and the first CSI report in the second CSI report set have a same set prioritization level, dynamically changes for different subframes such that one of the first CSI report set and the second CSI report set are favored in the different subframes.”; claim 28)
(“The apparatus of claim 21, wherein a first prioritized CSI report of a highest priority CSI report set after set prioritization is transmitted in a subframe and any prioritized CSI reports of any lower priority CSI report sets are dropped.”; claim 29)

U.S. Patent No. 9,591,492 as described above does not explicitly teach:
base station

However, Ouchi et al. further teaches a base station capability which includes:
base station
see FIG. 1
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the base station capability of Ouchi et al. into U.S. Patent No. 9,591,492. By modifying the processing of U.S. Patent No. 9,591,492 to include the base station capability as taught by the processing of Ouchi et al., the benefits of improved efficiency (Ouchi et al.; 0011) are achieved.

Examiner’s Comments Regarding Subject Matter Eligibility
The potential abstract ideas of “determining that a condition is met for a change...”  as noted in claim 1 and similarly as noted in claims 16, 26 and 30 are considered as not capable of being performed in the human mind and the claims are therefore considered as eligible subject matter under 35 U.S.C. 101.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 16, 26 and 30 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al. US 20210360610.

As to claim 1:
Kim et al. discloses:
A method for wireless communication at a user equipment (UE), comprising: 
determining that a condition is met for a change in a priority level of channel state information reporting associated with communications between the UE and a base station; 
(“When the CSI is triggered, the priority of the CSI may vary according to the type of the UL grant that triggered the CSI. If the CSI is triggered by the URLLC UL grant, since the priority of the URLLC service is higher than the priority of the eMBB service, the terminal may transmit CSI on the UL data channel indicated by the URLLC UL grant. Meanwhile, if the CSI is triggered by the eMBB UL grant, since the priority of the CSI is lower than the priority of the SR, the terminal may transmit the eMBB SR in the UL control channel without transmitting the CSI. Alternatively, since the SR has an opportunity to transmit periodically, the terminal may not transmit the SR at the corresponding time. In this case, the terminal may transmit the CSI triggered by the eMBB UL grant based only on the UL grant.”; Kim et al.; 0486)
(“When the CSI is triggered by the URLLC UL grant, the eMBB SR may be multiplexed with the CSI. Since the UL control channel corresponding to the eMBB SR occurs periodically, the serving base station knows that the eMBB SR exists when transmitting the UL grant.”; Kim et al.; 0488)
(where
“When the CSI is triggered, the priority of the CSI may vary according to the type of the UL grant that triggered the CSI”/”CSI is triggered by the eMBB UL grant”/”URLLC UL grant” maps to “determining that a condition is met for a change in a priority level of channel state information reporting”, where “according to type of the UL grant”/”CSI is triggered by the eMBB UL grant”/”URLLC UL grant” maps to “determining that a condition is met”, “priority of the CSI may vary” maps to “change in priority level of channel state information”, where “CSI” maps to “channel state information”
“In this case, the terminal may transmit the CSI triggered by the eMBB UL grant”/”CSI is triggered by the URLLC UL grant, the eMBB SR may be multiplexed with the CSI. Since the UL control channel corresponding to the eMBB SR occurs periodically, the serving base station” maps to “reporting associated with communications between the UE and a base station”, “transmit the CSI” maps to “channel state information reporting”, “transmit”/”terminal”/”serving base station” maps to “between the UE and the base station”, where “terminal” maps to “UE” 

changing the priority level of the channel state information reporting from a first priority level to a second priority level based at least in part on determining that the condition is met; and 
(where
“priority of the CSI may vary according to the type of the UL grant that triggered the CSI”/“priority of the URLLC service is higher than the priority of the eMBB service, the terminal may transmit CSI on the UL data channel indicated by the URLLC UL grant”/”if the CSI is triggered by the eMBB UL grant...since priority of CSI is lower...without transmitting the CSI” maps “changing the priority level of the channel state information reporting from a first priority level to a second priority level based at least in part on determining that the condition is met”, where “priority...higher...URLLC UL grant”/”CSI is triggered by the eMBB UL grant...since priority of CSI is lower...without transmitting the CSI” maps to “changing the priority level of the channel state information reporting from a first priority level to a second priority level based at least in part on determining that the condition is met”, where “priority of the CSI may vary” maps to “changing the priority level of the channel state information reporting”, “URLLC...priority...higher...CSI”/”eMBB...priority of CSI is lower” maps to “second priority level”/”first priority level”, “according to the type of the UL grant”/”URLLC UL grant”/”eMBB UL grant” maps to “based at least in part on determining the condition is met”

transmitting, to the base station, a channel state information report based at least in part on the channel state information reporting having the second priority level.
“If the CSI is triggered by the URLLC UL grant, since the priority of the URLLC service is higher than the priority of the eMBB service, the terminal may transmit CSI on the UL data channel indicated by the URLLC UL grant”/”base station” maps to “transmitting, to the base station, a channel state information report based at least in part on the channel state information reporting having the second priority level”, where “the terminal may transmit CSI on the UL data channel”/”base station” maps to “transmitting, to the base station, a channel state information report”, where “transmit” maps to “transmitting”, “UL”/”base station” maps to “to the base station”, “CSI” maps to “channel state information report”, ““If the CSI is triggered by the URLLC UL grant, since the priority of the URLLC service is higher” maps to “based at least in part on the channel state information reporting having the second priority level”
      	
	Kim et al teaches varying the priority level of reported CSI from a terminal to a base station based on whether a CSI is triggered based upon URLLC or eMBB.

As to claim 2:
Kim et al. discloses:
A method, wherein the second priority level is higher than the first priority level.
(“When the CSI is triggered, the priority of the CSI may vary according to the type of the UL grant that triggered the CSI. If the CSI is triggered by the URLLC UL grant, since the priority of the URLLC service is higher than the priority of the eMBB service, the terminal may transmit CSI on the UL data channel indicated by the URLLC UL grant. Meanwhile, if the CSI is triggered by the eMBB UL grant, since the priority of the CSI is lower than the priority of the SR, the terminal may transmit the eMBB SR in the UL control channel without transmitting the CSI. Alternatively, since the SR has an opportunity to transmit periodically, the terminal may not transmit the SR at the corresponding time. In this case, the terminal may transmit the CSI triggered by the eMBB UL grant based only on the UL grant.”; Kim et al.; 0486)

As to claim 16:
Kim et al. discloses:
A method for wireless communication at a base station, comprising:  
determining that a condition is met for a change in a priority level of channel state information reporting associated with communications between the base station and a user equipment (UE);
 (“When the CSI is triggered, the priority of the CSI may vary according to the type of the UL grant that triggered the CSI. If the CSI is triggered by the URLLC UL grant, since the priority of the URLLC service is higher than the priority of the eMBB service, the terminal may transmit CSI on the UL data channel indicated by the URLLC UL grant. Meanwhile, if the CSI is triggered by the eMBB UL grant, since the priority of the CSI is lower than the priority of the SR, the terminal may transmit the eMBB SR in the UL control channel without transmitting the CSI. Alternatively, since the SR has an opportunity to transmit periodically, the terminal may not transmit the SR at the corresponding time. In this case, the terminal may transmit the CSI triggered by the eMBB UL grant based only on the UL grant.”; Kim et al.; 0486)
(“When the CSI is triggered by the URLLC UL grant, the eMBB SR may be multiplexed with the CSI. Since the UL control channel corresponding to the eMBB SR occurs periodically, the serving base station knows that the eMBB SR exists when transmitting the UL grant.”; Kim et al.; 0488)
(where
“When the CSI is triggered, the priority of the CSI may vary according to the type of the UL grant that triggered the CSI”/”CSI is triggered by the eMBB UL grant”/”URLLC UL grant” maps to “determining that a condition is met for a change in a priority level of channel state information reporting”, where “according to type of the UL grant”/”CSI is triggered by the eMBB UL grant”/”URLLC UL grant” maps to “determining that a condition is met”, “priority of the CSI may vary” maps to “change in priority level of channel state information”, where “CSI” maps to “channel state information”
“In this case, the terminal may transmit the CSI triggered by the eMBB UL grant”/”CSI is triggered by the URLLC UL grant, the eMBB SR may be multiplexed with the CSI. Since the UL control channel corresponding to the eMBB SR occurs periodically, the serving base station” maps to “reporting associated with communications between the UE and a base station”, “transmit the CSI” maps to “channel state information reporting”, “transmit”/”terminal”/”serving base station” maps to “between the UE and the base station”, where “terminal” maps to “UE” 

changing the priority level of the channel state information reporting from a first priority level to a second priority level based at least in part on determining that the condition is met; and  
(where
“priority of the CSI may vary according to the type of the UL grant that triggered the CSI”/“priority of the URLLC service is higher than the priority of the eMBB service, the terminal may transmit CSI on the UL data channel indicated by the URLLC UL grant”/”if the CSI is triggered by the eMBB UL grant...since priority of CSI is lower...without transmitting the CSI” maps “changing the priority level of the channel state information reporting from a first priority level to a second priority level based at least in part on determining that the condition is met”, where “priority...higher...URLLC UL grant”/”CSI is triggered by the eMBB UL grant...since priority of CSI is lower...without transmitting the CSI” maps to “changing the priority level of the channel state information reporting from a first priority level to a second priority level based at least in part on determining that the condition is met”, where “priority of the CSI may vary” maps to “changing the priority level of the channel state information reporting”, “URLLC...priority...higher...CSI”/”eMBB...priority of CSI is lower” maps to “second priority level”/”first priority level”, “according to the type of the UL grant”/”URLLC UL grant”/”eMBB UL grant” maps to “based at least in part on determining the condition is met”

receiving, from the UE, a channel state information report based at least in part on the channel state information reporting having the second priority level.
“If the CSI is triggered by the URLLC UL grant, since the priority of the URLLC service is higher than the priority of the eMBB service, the terminal may transmit CSI on the UL data channel indicated by the URLLC UL grant”/”base station” maps to “transmitting, to the base station, a channel state information report based at least in part on the channel state information reporting having the second priority level”, where “the terminal may transmit CSI on the UL data channel”/”base station” maps to “transmitting, to the base station, a channel state information report”, where “transmit” maps to “transmitting”, “UL”/”base station” maps to “to the base station”, “CSI” maps to “channel state information report”, ““If the CSI is triggered by the URLLC UL grant, since the priority of the URLLC service is higher” maps to “based at least in part on the channel state information reporting having the second priority level”
      	
	Kim et al teaches varying the priority level of reported CSI from a terminal to a base station based on whether a CSI is triggered based upon URLLC or eMBB.

As to claim 26:
Kim et al. discloses:
An apparatus for wireless communication at a user equipment (UE), 2 comprising: 3 at least one processor; 4 memory coupled to the at least one processor; and 5 instructions stored in the memory and executable by the at least one processor 6 to cause the apparatus to: 7 
determine that a condition is met for a change in a priority level of 8 channel state information reporting associated with communications between the UE 9 and a base station; 10 
 (“When the CSI is triggered, the priority of the CSI may vary according to the type of the UL grant that triggered the CSI. If the CSI is triggered by the URLLC UL grant, since the priority of the URLLC service is higher than the priority of the eMBB service, the terminal may transmit CSI on the UL data channel indicated by the URLLC UL grant. Meanwhile, if the CSI is triggered by the eMBB UL grant, since the priority of the CSI is lower than the priority of the SR, the terminal may transmit the eMBB SR in the UL control channel without transmitting the CSI. Alternatively, since the SR has an opportunity to transmit periodically, the terminal may not transmit the SR at the corresponding time. In this case, the terminal may transmit the CSI triggered by the eMBB UL grant based only on the UL grant.”; Kim et al.; 0486)
(“When the CSI is triggered by the URLLC UL grant, the eMBB SR may be multiplexed with the CSI. Since the UL control channel corresponding to the eMBB SR occurs periodically, the serving base station knows that the eMBB SR exists when transmitting the UL grant.”; Kim et al.; 0488)
(where
See FIG. 49 for “processor”, “memory”
“When the CSI is triggered, the priority of the CSI may vary according to the type of the UL grant that triggered the CSI”/”CSI is triggered by the eMBB UL grant”/”URLLC UL grant” maps to “determining that a condition is met for a change in a priority level of channel state information reporting”, where “according to type of the UL grant”/”CSI is triggered by the eMBB UL grant”/”URLLC UL grant” maps to “determining that a condition is met”, “priority of the CSI may vary” maps to “change in priority level of channel state information”, where “CSI” maps to “channel state information”
“In this case, the terminal may transmit the CSI triggered by the eMBB UL grant”/”CSI is triggered by the URLLC UL grant, the eMBB SR may be multiplexed with the CSI. Since the UL control channel corresponding to the eMBB SR occurs periodically, the serving base station” maps to “reporting associated with communications between the UE and a base station”, “transmit the CSI” maps to “channel state information reporting”, “transmit”/”terminal”/”serving base station” maps to “between the UE and the base station”, where “terminal” maps to “UE” 

change the priority level of the channel state information reporting 11 from a first priority level to a second priority level based at least in part on 12 determining that the condition is met; and 13 
 (where
“priority of the CSI may vary according to the type of the UL grant that triggered the CSI”/“priority of the URLLC service is higher than the priority of the eMBB service, the terminal may transmit CSI on the UL data channel indicated by the URLLC UL grant”/”if the CSI is triggered by the eMBB UL grant...since priority of CSI is lower...without transmitting the CSI” maps “changing the priority level of the channel state information reporting from a first priority level to a second priority level based at least in part on determining that the condition is met”, where “priority...higher...URLLC UL grant”/”CSI is triggered by the eMBB UL grant...since priority of CSI is lower...without transmitting the CSI” maps to “changing the priority level of the channel state information reporting from a first priority level to a second priority level based at least in part on determining that the condition is met”, where “priority of the CSI may vary” maps to “changing the priority level of the channel state information reporting”, “URLLC...priority...higher...CSI”/”eMBB...priority of CSI is lower” maps to “second priority level”/”first priority level”, “according to the type of the UL grant”/”URLLC UL grant”/”eMBB UL grant” maps to “based at least in part on determining the condition is met”

transmit, to the base station, a channel state information report based at 14 least in part on the channel state information reporting having the second priority 15 level.
 “If the CSI is triggered by the URLLC UL grant, since the priority of the URLLC service is higher than the priority of the eMBB service, the terminal may transmit CSI on the UL data channel indicated by the URLLC UL grant”/”base station” maps to “transmitting, to the base station, a channel state information report based at least in part on the channel state information reporting having the second priority level”, where “the terminal may transmit CSI on the UL data channel”/”base station” maps to “transmitting, to the base station, a channel state information report”, where “transmit” maps to “transmitting”, “UL”/”base station” maps to “to the base station”, “CSI” maps to “channel state information report”, ““If the CSI is triggered by the URLLC UL grant, since the priority of the URLLC service is higher” maps to “based at least in part on the channel state information reporting having the second priority level”
      	
	Kim et al teaches varying the priority level of reported CSI from a terminal to a base station based on whether a CSI is triggered based upon URLLC or eMBB.

As to claim 30:
Kim et al. discloses:
An apparatus for wireless communication at a base station, comprising: 2 at least one processor; 3 memory coupled to the at least one processor; and 4 instructions stored in the memory and executable by the at least one processor 5 to cause the apparatus to: 6 
determine that a condition is met for a change in a priority level of 7 channel state information reporting associated with communications between the base 8 station and a user equipment (UE); 9 
 (“When the CSI is triggered, the priority of the CSI may vary according to the type of the UL grant that triggered the CSI. If the CSI is triggered by the URLLC UL grant, since the priority of the URLLC service is higher than the priority of the eMBB service, the terminal may transmit CSI on the UL data channel indicated by the URLLC UL grant. Meanwhile, if the CSI is triggered by the eMBB UL grant, since the priority of the CSI is lower than the priority of the SR, the terminal may transmit the eMBB SR in the UL control channel without transmitting the CSI. Alternatively, since the SR has an opportunity to transmit periodically, the terminal may not transmit the SR at the corresponding time. In this case, the terminal may transmit the CSI triggered by the eMBB UL grant based only on the UL grant.”; Kim et al.; 0486)
(“When the CSI is triggered by the URLLC UL grant, the eMBB SR may be multiplexed with the CSI. Since the UL control channel corresponding to the eMBB SR occurs periodically, the serving base station knows that the eMBB SR exists when transmitting the UL grant.”; Kim et al.; 0488)
(where
See FIG. 49 for “processor”, “memory”
“When the CSI is triggered, the priority of the CSI may vary according to the type of the UL grant that triggered the CSI”/”CSI is triggered by the eMBB UL grant”/”URLLC UL grant” maps to “determining that a condition is met for a change in a priority level of channel state information reporting”, where “according to type of the UL grant”/”CSI is triggered by the eMBB UL grant”/”URLLC UL grant” maps to “determining that a condition is met”, “priority of the CSI may vary” maps to “change in priority level of channel state information”, where “CSI” maps to “channel state information”
“In this case, the terminal may transmit the CSI triggered by the eMBB UL grant”/”CSI is triggered by the URLLC UL grant, the eMBB SR may be multiplexed with the CSI. Since the UL control channel corresponding to the eMBB SR occurs periodically, the serving base station” maps to “reporting associated with communications between the UE and a base station”, “transmit the CSI” maps to “channel state information reporting”, “transmit”/”terminal”/”serving base station” maps to “between the UE and the base station”, where “terminal” maps to “UE” 

change the priority level of the channel state information reporting 10 from a first priority level to a second priority level based at least in part on 11 determining that the condition is met; and 12 
 (where
“priority of the CSI may vary according to the type of the UL grant that triggered the CSI”/“priority of the URLLC service is higher than the priority of the eMBB service, the terminal may transmit CSI on the UL data channel indicated by the URLLC UL grant”/”if the CSI is triggered by the eMBB UL grant...since priority of CSI is lower...without transmitting the CSI” maps “changing the priority level of the channel state information reporting from a first priority level to a second priority level based at least in part on determining that the condition is met”, where “priority...higher...URLLC UL grant”/”CSI is triggered by the eMBB UL grant...since priority of CSI is lower...without transmitting the CSI” maps to “changing the priority level of the channel state information reporting from a first priority level to a second priority level based at least in part on determining that the condition is met”, where “priority of the CSI may vary” maps to “changing the priority level of the channel state information reporting”, “URLLC...priority...higher...CSI”/”eMBB...priority of CSI is lower” maps to “second priority level”/”first priority level”, “according to the type of the UL grant”/”URLLC UL grant”/”eMBB UL grant” maps to “based at least in part on determining the condition is met”

receive, from the UE, a channel state information report based at least in part on the channel 13 state information reporting having the second priority level.
 “If the CSI is triggered by the URLLC UL grant, since the priority of the URLLC service is higher than the priority of the eMBB service, the terminal may transmit CSI on the UL data channel indicated by the URLLC UL grant”/”base station” maps to “transmitting, to the base station, a channel state information report based at least in part on the channel state information reporting having the second priority level”, where “the terminal may transmit CSI on the UL data channel”/”base station” maps to “transmitting, to the base station, a channel state information report”, where “transmit” maps to “transmitting”, “UL”/”base station” maps to “to the base station”, “CSI” maps to “channel state information report”, ““If the CSI is triggered by the URLLC UL grant, since the priority of the URLLC service is higher” maps to “based at least in part on the channel state information reporting having the second priority level”
      	
	Kim et al teaches varying the priority level of reported CSI from a terminal to a base station based on whether a CSI is triggered based upon URLLC or eMBB.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6, 7, 19 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. US 20210360610 in view of Xia WO 2014047909 (citations are from English language translation).

As to claim 6:
Kim et al. as described above does not explicitly teach:
wherein determining that the condition is met comprises: 
transmitting a prior channel state information report in accordance with the channel state information reporting; and 
determining that an amount of time since transmitting the prior channel state information report satisfies a threshold, wherein changing the priority level is based at least in part on determining that the amount of time since transmitting the prior channel state information report satisfies the threshold.

However, Xia further teaches a last two times capability which includes:
wherein determining that the condition is met comprises: 
transmitting a prior channel state information report in accordance with the channel state information reporting; and 
determining that an amount of time since transmitting the prior channel state information report satisfies a threshold, wherein changing the priority level is based at least in part on determining that the amount of time since transmitting the prior channel state information report satisfies the threshold.
(“The UE according to any one of claims 20 to 23, wherein the determining subunit is specifically configured to: prioritize CSI fed back in the latest CSI aperiodic feedback and/or the last two times The priority of the CSI whose RI of the CSI in the aperiodic reporting does not change is determined as the first priority, and the priority of the other CSI is determined as the second priority. --> Level, the first priority is lower than the second priority.”; Xia; p.19, middle of page)
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the last two times capability of Xia into Kim et al. By modifying the processing of Kim et al. to include the last two times capability as taught by the processing of Xia, the benefits of improved reliability (Kim et al.; 0027) with reduced workload (Xia; p.11, middle/bottom of page) are achieved.

As to claim 7:
Kim et al. as described above does not explicitly teach:
wherein the threshold comprises:  a threshold amount of time,...,...

However, Xia further teaches a last two times capability which includes:
wherein the threshold comprises:  a threshold amount of time,...,...
 (“The UE according to any one of claims 20 to 23, wherein the determining subunit is specifically configured to: prioritize CSI fed back in the latest CSI aperiodic feedback and/or the last two times The priority of the CSI whose RI of the CSI in the aperiodic reporting does not change is determined as the first priority, and the priority of the other CSI is determined as the second priority. --> Level, the first priority is lower than the second priority.”; Xia; p.19, middle of page)
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the last two times capability of Xia into Kim et al. By modifying the processing of Kim et al. to include the last two times capability as taught by the processing of Xia, the benefits of improved reliability (Kim et al.; 0027) with reduced workload (Xia; p.11, middle/bottom of page) are achieved.

As to claim 19:
Kim et al. as described above does not explicitly teach:
wherein determining that the condition is met comprises: 
transmitting a prior channel state information report in accordance with the channel state information reporting; and 
determining that an amount of time since transmitting the prior channel state information report satisfies a threshold, wherein changing the priority level is based at least in part on determining that the amount of time since transmitting the prior channel state information report satisfies the threshold.

However, Xia further teaches a last two times capability which includes:
wherein determining that the condition is met comprises: 
transmitting a prior channel state information report in accordance with the channel state information reporting; and 
determining that an amount of time since transmitting the prior channel state information report satisfies a threshold, wherein changing the priority level is based at least in part on determining that the amount of time since transmitting the prior channel state information report satisfies the threshold.
(“The UE according to any one of claims 20 to 23, wherein the determining subunit is specifically configured to: prioritize CSI fed back in the latest CSI aperiodic feedback and/or the last two times The priority of the CSI whose RI of the CSI in the aperiodic reporting does not change is determined as the first priority, and the priority of the other CSI is determined as the second priority. --> Level, the first priority is lower than the second priority.”; Xia; p.19, middle of page)
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the last two times capability of Xia into Kim et al. By modifying the processing of Kim et al. to include the last two times capability as taught by the processing of Xia, the benefits of improved reliability (Kim et al.; 0027) with reduced workload (Xia; p.11, middle/bottom of page) are achieved.

As to claim 29:
Kim et al. as described above does not explicitly teach:
wherein determining that the condition is met comprises: 
transmitting a prior channel state information report in accordance with the channel state information reporting; and 
determining that an amount of time since transmitting the prior channel state information report satisfies a threshold, wherein changing the priority level is based at least in part on determining that the amount of time since transmitting the prior channel state information report satisfies the threshold.

However, Xia further teaches a last two times capability which includes:
wherein determining that the condition is met comprises: 
transmitting a prior channel state information report in accordance with the channel state information reporting; and 
determining that an amount of time since transmitting the prior channel state information report satisfies a threshold, wherein changing the priority level is based at least in part on determining that the amount of time since transmitting the prior channel state information report satisfies the threshold.
(“The UE according to any one of claims 20 to 23, wherein the determining subunit is specifically configured to: prioritize CSI fed back in the latest CSI aperiodic feedback and/or the last two times The priority of the CSI whose RI of the CSI in the aperiodic reporting does not change is determined as the first priority, and the priority of the other CSI is determined as the second priority. --> Level, the first priority is lower than the second priority.”; Xia; p.19, middle of page)
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the last two times capability of Xia into Kim et al. By modifying the processing of Kim et al. to include the last two times capability as taught by the processing of Xia, the benefits of improved reliability (Kim et al.; 0027) with reduced workload (Xia; p.11, middle/bottom of page) are achieved.

Claim(s) 8, 9, 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. US 20210360610 in view of Babaei et al. US 20190215897.

As to claim 8:
Kim et al. as described above does not explicitly teach:
determining that a second condition is met for a change in the priority level of the channel state information reporting; and  
changing the priority level of the channel state information reporting from the second priority level to the first priority level based at least in part on determining that the second condition is met.

However, Babaei et al. further teaches a priority level change capability which includes:
determining that a second condition is met for a change in the priority level of the channel state information reporting; and  
changing the priority level of the channel state information reporting from the second priority level to the first priority level based at least in part on determining that the second condition is met.
(“In an example, when CSI is multiplexed with UL-SCH on PUSCH, Part 2 CSI is omitted only when the UCI code rate for transmitting all of Part 2 would be greater than a threshold code ratec.sub.T, where c.sub.T=c.sub.MCS/β.sub.offset.sup.CSI-2, c.sub.MCS is the target PUSCH code rate. β.sub.offset.sup.CSI-2 is the CSI offset value. Part 2 CSI is omitted level by level beginning with the lowest priority level until the lowest priority level is reached which causes the UCI code rate to be less than or equal to c.sub.T.”; Babaei et al.; 0411)
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the priority level change capability of Babaei into Kim et al. By modifying the processing of Kim et al. to include the priority level change capability as taught by the processing of Babaei, the benefits of improved signaling (Babaei et al.; 0262) are achieved.

As to claim 9:
Kim et al. as described above does not explicitly teach:
wherein determining that the second condition is met comprises: determining, based at least in part on transmitting the channel state  information report, that a quantity of channel state information reports transmitted in  accordance with the channel state information reporting satisfies a threshold quantity.

However, Babaei et al. further teaches a UCI code rate capability which includes:
wherein determining that the second condition is met comprises: determining, based at least in part on transmitting the channel state  information report, that a quantity of channel state information reports transmitted in  accordance with the channel state information reporting satisfies a threshold quantity.
 (“In an example, when CSI is multiplexed with UL-SCH on PUSCH, Part 2 CSI is omitted only when the UCI code rate for transmitting all of Part 2 would be greater than a threshold code ratec.sub.T, where c.sub.T=c.sub.MCS/β.sub.offset.sup.CSI-2, c.sub.MCS is the target PUSCH code rate. β.sub.offset.sup.CSI-2 is the CSI offset value. Part 2 CSI is omitted level by level beginning with the lowest priority level until the lowest priority level is reached which causes the UCI code rate to be less than or equal to c.sub.T.”; Babaei et al.; 0411)
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the UCI code rate capability of Babaei into Kim et al. By modifying the processing of Kim et al. to include the UCI code rate capability as taught by the processing of Babaei, the benefits of improved signaling (Babaei et al.; 0262) are achieved.

As to claim 20:
Kim et al. as described above does not explicitly teach:
determining that a second condition is met for a change in the priority level of the channel state information reporting; and  
changing the priority level of the channel state information reporting from the second priority level to the first priority level based at least in part on determining that the second condition is met.

However, Babaei et al. further teaches a priority level change capability which includes:
determining that a second condition is met for a change in the priority level of the channel state information reporting; and  
changing the priority level of the channel state information reporting from the second priority level to the first priority level based at least in part on determining that the second condition is met.
(“In an example, when CSI is multiplexed with UL-SCH on PUSCH, Part 2 CSI is omitted only when the UCI code rate for transmitting all of Part 2 would be greater than a threshold code ratec.sub.T, where c.sub.T=c.sub.MCS/β.sub.offset.sup.CSI-2, c.sub.MCS is the target PUSCH code rate. β.sub.offset.sup.CSI-2 is the CSI offset value. Part 2 CSI is omitted level by level beginning with the lowest priority level until the lowest priority level is reached which causes the UCI code rate to be less than or equal to c.sub.T.”; Babaei et al.; 0411)
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the priority level change capability of Babaei into Kim et al. By modifying the processing of Kim et al. to include the priority level change capability as taught by the processing of Babaei, the benefits of improved signaling (Babaei et al.; 0262) are achieved.

As to claim 21:
Kim et al. as described above does not explicitly teach:
wherein determining that the second condition is met comprises: determining, based at least in part on transmitting the channel state  information report, that a quantity of channel state information reports transmitted in  accordance with the channel state information reporting satisfies a threshold quantity.

However, Babaei et al. further teaches a UCI code rate capability which includes:
wherein determining that the second condition is met comprises: determining, based at least in part on transmitting the channel state  information report, that a quantity of channel state information reports transmitted in  accordance with the channel state information reporting satisfies a threshold quantity.
 (“In an example, when CSI is multiplexed with UL-SCH on PUSCH, Part 2 CSI is omitted only when the UCI code rate for transmitting all of Part 2 would be greater than a threshold code ratec.sub.T, where c.sub.T=c.sub.MCS/β.sub.offset.sup.CSI-2, c.sub.MCS is the target PUSCH code rate. β.sub.offset.sup.CSI-2 is the CSI offset value. Part 2 CSI is omitted level by level beginning with the lowest priority level until the lowest priority level is reached which causes the UCI code rate to be less than or equal to c.sub.T.”; Babaei et al.; 0411)
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the UCI code rate capability of Babaei into Kim et al. By modifying the processing of Kim et al. to include the UCI code rate capability as taught by the processing of Babaei, the benefits of improved signaling (Babaei et al.; 0262) are achieved.

Claim(s) 10 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. US 20210360610 in view of Babaei et al. US 20190215897 and in further view of Yie et al. US 20150208404.

As to claim 10:
Kim et al. as described above does not explicitly teach:
wherein determining that the second condition is met comprises:  determining, after changing the priority level of the channel state information reporting from the first priority level to the second priority level, that a threshold amount of time has passed or ....

However, Yie et al. further teaches a standing-by capability which includes:
wherein determining that the second condition is met comprises:  determining, after changing the priority level of the channel state information reporting from the first priority level to the second priority level, that a threshold amount of time has passed or ....
	(“The standing-by step may use any one of standing by until power that can be allocated to SRS is generated, of standing by for a predetermined time or a random time, of standing by after changing priority with any one of HARQ-ACK, SR, CSI, and data after the maximum standing-by time, of standing by after reallocating power for SRS in the highest priority than HARQ-ACK, SR, CSI, and data after the maximum standing-by time, and or standing by after reallocating power for SRS in the highest priority than HARQ-ACK, SR, CSI, and data, when reception power of the main base station is low.”; Yie et al.; 0029)

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the priority level change capability of Yie into Kim et al. By modifying the processing of Kim et al. to include the priority level change capability as taught by the processing of Yie, the benefits of improved reliability (Yie et al.; Abstract) are achieved.

As to claim 22:
Kim et al. as described above does not explicitly teach:
wherein determining that the second condition is met comprises:  determining, after changing the priority level of the channel state information reporting from the first priority level to the second priority level, that a threshold amount of time has passed or ....

However, Yie et al. further teaches a standing-by capability which includes:
wherein determining that the second condition is met comprises:  determining, after changing the priority level of the channel state information reporting from the first priority level to the second priority level, that a threshold amount of time has passed or ....
	(“The standing-by step may use any one of standing by until power that can be allocated to SRS is generated, of standing by for a predetermined time or a random time, of standing by after changing priority with any one of HARQ-ACK, SR, CSI, and data after the maximum standing-by time, of standing by after reallocating power for SRS in the highest priority than HARQ-ACK, SR, CSI, and data after the maximum standing-by time, and or standing by after reallocating power for SRS in the highest priority than HARQ-ACK, SR, CSI, and data, when reception power of the main base station is low.”; Yie et al.; 0029)

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the priority level change capability of Yie into Kim et al. By modifying the processing of Kim et al. to include the priority level change capability as taught by the processing of Yie, the benefits of improved reliability (Yie et al.; Abstract) are achieved.

Claim(s) 12 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. US 20210360610 in view of Babaei et al. US 20190215897 and in further view of Yang WO 2021159464 (citations are from English language translation).

As to claim 12:
Kim et al. as described above does not explicitly teach:
wherein determining that the second condition is met comprises:  receiving, from the base station, signaling comprising an indication for the UE to change the priority level of the channel state information reporting from the second priority level to the first priority level.

However, Yang further teaches a network adjustment capability which includes:
wherein determining that the second condition is met comprises:  receiving, from the base station, signaling comprising an indication for the UE to change the priority level of the channel state information reporting from the second priority level to the first priority level.
(“At this time, the network device can configure a set of parameter values for the uplink and side rows, or the uplink and side rows correspond to a set of predefined parameters, or the network device can configure different values .sub.of parameters P ch, CSI for the uplink and side rows. , That is, parameter P .sub.ch, CSI includes parameter P .sub.ch, CSI can include two values, for example, parameter P .sub.ch, CSI is P .sub.ch, UL CSI or P .sub.ch, SL CSI , P .sub.ch, UL CSI is for uplink channel state-information The adjustment value of the priority value, P .sub.ch, SL CSI is an adjustment value for the priority value of the side-line channel state information, and the terminal can determine the value of the parameter P .sub.ch, CSI according to the link corresponding to the channel state information.”; Yang; p.14, middle of page)
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the network adjustment capability of Yang into Kim et al. By modifying the processing of Kim et al. to include the network adjustment capability as taught by the processing of Yang, the benefits of improved communication efficiency (Yang; p.19; middle of page) are achieved.

As to claim 24:
Kim et al. as described above does not explicitly teach:
wherein determining that the second 2 condition is met comprises: 3 transmitting, to the UE, signaling comprising an indication for the UE to 4 change the priority level of the channel state information reporting from the second priority 5 level to the first priority level, wherein changing the priority level of the channel state 6 information reporting from the second priority level to the first priority level based at least in 7 part on transmitting the signaling.

However, Yang further teaches a network adjustment capability which includes:
wherein determining that the second 2 condition is met comprises: 3 transmitting, to the UE, signaling comprising an indication for the UE to 4 change the priority level of the channel state information reporting from the second priority 5 level to the first priority level, wherein changing the priority level of the channel state 6 information reporting from the second priority level to the first priority level based at least in 7 part on transmitting the signaling.
 (“At this time, the network device can configure a set of parameter values for the uplink and side rows, or the uplink and side rows correspond to a set of predefined parameters, or the network device can configure different values .sub.of parameters P ch, CSI for the uplink and side rows. , That is, parameter P .sub.ch, CSI includes parameter P .sub.ch, CSI can include two values, for example, parameter P .sub.ch, CSI is P .sub.ch, UL CSI or P .sub.ch, SL CSI , P .sub.ch, UL CSI is for uplink channel state-information The adjustment value of the priority value, P .sub.ch, SL CSI is an adjustment value for the priority value of the side-line channel state information, and the terminal can determine the value of the parameter P .sub.ch, CSI according to the link corresponding to the channel state information.”; Yang; p.14, middle of page)
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the network adjustment capability of Yang into Kim et al. By modifying the processing of Kim et al. to include the network adjustment capability as taught by the processing of Yang, the benefits of improved communication efficiency (Yang; p.19; middle of page) are achieved.

Claim(s) 13 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. US 20210360610 in view of Ouchi et al. US 20220183079.

As to claim 13:
Kim et al. as described above does not explicitly teach:
receiving, from the base station, signaling comprising an indication of the condition for the UE to change the priority level of the channel state information reporting from the first priority level to the second priority level.

However, Ouchi et al. further teaches a higher layer maxCodeRate capability which includes:
receiving, from the base station, signaling comprising an indication of the condition for the UE to change the priority level of the channel state information reporting from the first priority level to the second priority level.
(“The terminal apparatus 1 may not be expected to report CSI with a payload size greater than 115 bits in a case that the PUCCH format 4 is configured. In a case that all of the CSI reports are constituted by one part for one or multiple CSI reports transmitted on the PUCCH, the terminal apparatus 1 may exclude a portion of one or multiple CSI reports. Exclusion of the CSI may be determined based on a prescribed priority rule. The CSI report may continue to exclude lower priority CSI until the CSI report code rate reaches a value equal to or lower than the threshold configured by the higher layer parameter maxCodeRate.”; Ouchi et al.; 0441)
(“A higher layer parameter is a parameter included in higher layer signaling. The higher layer signaling may be a radio resource control (RRC) signaling or a medium access control (MAC) control element (CE). Here, the higher layer signaling may be RRC layer signaling or MAC layer signaling. Further, the higher layer parameter given by the RRC layer signaling may be notified to the terminal apparatus 1 from the base station apparatus 3 and configured.”; Ouchi et al.; 0067)
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the higher layer maxCodeRate capability of Xia into Kim et al. By modifying the processing of Kim et al. to include the higher layer maxCodeRate capability as taught by the processing of Ouchi et al., the benefits of improved reliability (Kim et al.; 0027) with improved efficiency (Ouchi et al.; 0011) are achieved.

As to claim 25:
Kim et al. as described above does not explicitly teach:
receiving, from the base station, signaling comprising an indication of the condition for the UE to change the priority level of the channel state information reporting from the first priority level to the second priority level.

However, Ouchi et al. further teaches a higher layer maxCodeRate capability which includes:
receiving, from the base station, signaling comprising an indication of the condition for the UE to change the priority level of the channel state information reporting from the first priority level to the second priority level.
(“The terminal apparatus 1 may not be expected to report CSI with a payload size greater than 115 bits in a case that the PUCCH format 4 is configured. In a case that all of the CSI reports are constituted by one part for one or multiple CSI reports transmitted on the PUCCH, the terminal apparatus 1 may exclude a portion of one or multiple CSI reports. Exclusion of the CSI may be determined based on a prescribed priority rule. The CSI report may continue to exclude lower priority CSI until the CSI report code rate reaches a value equal to or lower than the threshold configured by the higher layer parameter maxCodeRate.”; Ouchi et al.; 0441)
(“A higher layer parameter is a parameter included in higher layer signaling. The higher layer signaling may be a radio resource control (RRC) signaling or a medium access control (MAC) control element (CE). Here, the higher layer signaling may be RRC layer signaling or MAC layer signaling. Further, the higher layer parameter given by the RRC layer signaling may be notified to the terminal apparatus 1 from the base station apparatus 3 and configured.”; Ouchi et al.; 0067)
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the higher layer maxCodeRate capability of Xia into Kim et al. By modifying the processing of Kim et al. to include the higher layer maxCodeRate capability as taught by the processing of Ouchi et al., the benefits of improved reliability (Kim et al.; 0027) with improved efficiency (Ouchi et al.; 0011) are achieved.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. US 20210360610 in view of Ouchi et al. US 20220183079 and in further view of Hosseini et al. US 20190159219.

As to claim 14:
Kim et al. as described above does not explicitly teach:
transmitting, to the base station, a capability report, wherein the indication of the condition is based at least in part on the capability report.

However, Hosseini et al. further teaches a capability report capability which includes:
transmitting, to the base station, a capability report, wherein the indication of the condition is based at least in part on the capability report.
(“A UE may indicate or report (e.g., transmit to a base station or other network node) a CSI update capability of the UE. The CSI update capability may include or indicate a number of CSI processes capable of being updated by the UE (e.g., a maximum number), which may for a primary cell (e.g., a serving cell), a secondary cell, or a set of one or more component carriers (CCs). The CSI update capability may be a joint CSI update capability in that it is provided for all service priority types.”; Hosseini et al.; 0005)
	(“A method of wireless communications is described. The method may include identifying that a UE supports communications of a first service priority type and a second service priority type, reporting a CSI update capability associated with both the first and second service priority types, prioritizing one or more CSI processes of the first service priority type, the second service priority type, or both based on a set of priority rules and the CSI update capability, updating CSI for the one or more CSI processes based on the prioritization of the one or more CSI processes, and reporting the updated CSI.”; Hosseini et al.; 0007)
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the higher layer maxCodeRate capability of Xia into Kim et al. By modifying the processing of Kim et al. to include the higher layer maxCodeRate capability as taught by the processing of Ouchi et al., the benefits of improved reliability (Kim et al.; 0027) with improved efficiency (Ouchi et al.; 0011) are achieved.

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. US 20210360610 in view of Ouchi et al. US 20220183079 and in further view of Yang WO 2021159464 (citations are from English language translation).

As to claim 15:
Kim et al. as described above does not explicitly teach:
wherein the signaling further comprises an indication of a second condition for the UE to change the priority level of the channel state information reporting from the second priority level to the first priority level.

However, Yang further teaches a network adjustment capability which includes:
wherein the signaling further comprises an indication of a second condition for the UE to change the priority level of the channel state information reporting from the second priority level to the first priority level.
 (“At this time, the network device can configure a set of parameter values for the uplink and side rows, or the uplink and side rows correspond to a set of predefined parameters, or the network device can configure different values .sub.of parameters P ch, CSI for the uplink and side rows. , That is, parameter P .sub.ch, CSI includes parameter P .sub.ch, CSI can include two values, for example, parameter P .sub.ch, CSI is P .sub.ch, UL CSI or P .sub.ch, SL CSI , P .sub.ch, UL CSI is for uplink channel state-information The adjustment value of the priority value, P .sub.ch, SL CSI is an adjustment value for the priority value of the side-line channel state information, and the terminal can determine the value of the parameter P .sub.ch, CSI according to the link corresponding to the channel state information.”; Yang; p.14, middle of page)
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the network adjustment capability of Yang into Kim et al. By modifying the processing of Kim et al. to include the network adjustment capability as taught by the processing of Yang, the benefits of improved communication efficiency (Yang; p.19; middle of page) are achieved.

Allowable Subject Matter
Claim(s) 3, 4, 5, 11, 17, 18, 23, 27 and 28 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
      The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

US 20170366998 – teaches rule for updating CSI associated with priority (see para. 0160).
	US 20140036854 – teaches increasing MR associated with CSI (see para. 0016).
	US 20210307078 – teaches priority value based on MCOT (see para. 0098).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL K PHILLIPS whose telephone number is (571)272-1037. The examiner can normally be reached M-F 8am-10am, 1pm-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL K. PHILLIPS
Examiner
Art Unit 2464



/MICHAEL K PHILLIPS/Examiner, Art Unit 2464